Exhibit 10.1

CONFORMED COPY

EXECUTION COPY

NEWELL RUBBERMAID INC.

 

 

CREDIT AGREEMENT

Dated as of November 14, 2005

 

 

$750,000,000

 

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

BNP PARIBAS

and

CITICORP USA, INC.,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.

   1  

1.01

 

Certain Defined Terms.

   1  

1.02

 

Accounting Terms and Determinations.

   17  

1.03

 

Types of Loans.

   18  

1.04

 

Terms Generally.

   18  

1.05

 

Currencies; Currency Equivalents; Provisions Relating to European Monetary
Union.

   18

SECTION 2. COMMITMENTS.

   19  

2.01

 

Committed Loans.

   19  

2.02

 

Borrowings of Committed Loans.

   20  

2.03

 

Competitive Loans.

   21  

2.04.

 

Letters of Credit.

   25  

2.05

 

Borrowings by Designated Borrowers.

   29  

2.06

 

Changes of Commitments.

   30  

2.07

 

Fees.

   32  

2.08

 

Lending Offices.

   33  

2.09

 

Several Obligations; Remedies Independent.

   33  

2.10

 

Evidence of Debt.

   33  

2.11

 

Prepayments; Conversions and Continuations.

   33  

2.12

 

Extension of Commitment Termination Date.

   34

SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST.

   35  

3.01

 

Repayment of Loans.

   35  

3.02

 

Interest.

   36  

3.03

 

Redenomination.

   37

SECTION 4. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

   37  

4.01

 

Payments.

   37  

4.02

 

Pro Rata Treatment.

   38  

4.03

 

Computations.

   38  

4.04

 

Non-Receipt of Funds by the Administrative Agent.

   38  

4.05

 

Set-off; Sharing of Payments.

   39

SECTION 5. YIELD PROTECTION AND ILLEGALITY.

   40  

5.01

 

Additional Costs.

   40  

5.02

 

Limitation on Types of Loans.

   42  

5.03

 

Illegality.

   42  

5.04

 

Base Rate Loans Pursuant to Sections 5.01 and 5.03.

   42  

5.05

 

Compensation.

   43  

5.06

 

Taxes.

   44  

5.07

 

Replacement of Lenders.

   45

 

- i -



--------------------------------------------------------------------------------

        

Page

SECTION 6. CONDITIONS PRECEDENT.

   45  

6.01

 

Effective Date.

   45  

6.02

 

Initial and Subsequent Credit Extensions.

   47

SECTION 7. REPRESENTATIONS AND WARRANTIES.

   47  

7.01

 

Corporate Existence.

   47  

7.02

 

Financial Condition.

   47  

7.03

 

Litigation.

   48  

7.04

 

No Breach.

   48  

7.05

 

Corporate Action.

   49  

7.06

 

Approvals.

   49  

7.07

 

Use of Credit.

   49  

7.08

 

ERISA.

   49  

7.09

 

Investment Company Act; Public Utility Holding Company Act.

   49  

7.10

 

Credit Agreements.

   50  

7.11

 

Hazardous Materials.

   50  

7.12

 

Taxes.

   50  

7.13

 

True and Complete Disclosure.

   51  

7.14

 

Subsidiaries.

   51  

7.15

 

Compliance with Law.

   51  

7.16

 

Designated Borrower Approvals.

   51

SECTION 8. COVENANTS OF THE COMPANY.

   51  

8.01

 

Financial Statements.

   52  

8.02

 

Litigation.

   54  

8.03

 

Corporate Existence, Etc.

   54  

8.04

 

Insurance.

   54  

8.05

 

Use of Proceeds.

   54  

8.06

 

Indebtedness.

   55  

8.07

 

Fundamental Changes.

   55  

8.08

 

Liens.

   56  

8.09

 

Lines of Businesses.

   57  

8.10

 

Total Indebtedness to Total Capital.

   57  

8.11

 

Interest Coverage Ratio.

   57  

8.12

 

Transactions with Affiliates

   58

SECTION 9. EVENTS OF DEFAULT.

   58

SECTION 10. THE ADMINISTRATIVE AGENT.

   61  

10.01

 

Appointment, Powers and Immunities.

   61  

10.02

 

Reliance by Administrative Agent.

   61  

10.03

 

Defaults.

   61  

10.04

 

Rights as a Lender.

   62  

10.05

 

Indemnification.

   62  

10.06

 

Non-Reliance on Administrative Agent and Other Lenders.

   62  

10.07

 

Failure to Act.

   63

 

- ii -



--------------------------------------------------------------------------------

             Page  

10.08

  Resignation or Removal of Administrative Agent.    63  

10.09

  Lead Arranger and Other Agents.    63

SECTION 11. GUARANTEE.

   64  

11.01

  Guarantee.    64  

11.02

  Obligations Unconditional.    64  

11.03

  Reinstatement.    65  

11.04

  Subrogation.    65  

11.05

  Remedies.    65  

11.06

  Continuing Guarantee.    65

SECTION 12. MISCELLANEOUS.

   65  

12.01

  Waiver.    65  

12.02

  Notices.    66  

12.03

  Expenses, Etc.    66  

12.04

  Amendments, Etc.    66  

12.05

  Assignments and Participations.    67  

12.06

  Survival.    70  

12.07

  Captions.    70  

12.08

  Counterparts; Effectiveness.    70  

12.09

  Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial; Etc.   
70  

12.10

  Successors and Assigns.    72  

12.11

  Judgment Currency.    72  

12.12

  USA PATRIOT Act.    72  

12.13

  Waiver of Notice under Existing Credit Agreement.    72

 

Annex I

   -      Commitments

Schedule I

   -      List of Indebtedness

Schedule II

   -      List of Certain Liens

EXHIBIT A-1

   -      Form of Opinion of Special Illinois Counsel

EXHIBIT A-2

   -      Form of Opinion of Dale L. Matschullat, Esq., Vice-President - General
Counsel to the Company and its Subsidiaries

EXHIBIT B

   -      Form of Opinion of Special New York Counsel to the Administrative
Agent

EXHIBIT C

   -      Form of Competitive Bid Request

EXHIBIT D

   -      Form of Competitive Bid

EXHIBIT E-1

   -      Form of Designation Letter

EXHIBIT E-2

   -      Form of Termination Letter

EXHIBIT F

   -      Form of Assignment and Assumption

EXHIBIT G

   -      Form of Assumption Agreement

 

- iii -



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of November 14, 2005, between NEWELL RUBBERMAID INC.,
a corporation duly organized and validly existing under the laws of the State of
Delaware (together with its successors, the “Company”); each of the lenders
which is a signatory hereto (together with its successors and permitted assigns,
individually, a “Lender” and, collectively, the “Lenders”); and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

The Company has requested that the Lenders make loans to it and the other
Borrowers (as hereinafter defined) in an aggregate principal amount not
exceeding $750,000,000 at any one time outstanding. The Lenders are prepared to
make such loans upon the terms and conditions hereof, and, accordingly, the
parties agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.

1.01 Certain Defined Terms.

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 1 or in other provisions of this Agreement in the
singular to have the same meanings when used in the plural and vice versa):

“Additional Commitment Lender” shall have the meaning assigned to that term in
Section 2.12.

“Adjusted LIBO Rate” shall mean, for any LIBO Rate Loan for any Interest Period,
a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined by the Administrative Agent to be equal to the LIBO Rate for the
Interest Period for such Loan divided by 1 minus the Reserve Requirement for
such Loan for such Interest Period.

“Administrative Agent’s Account” shall mean, in respect of any Currency, such
account as the Administrative Agent shall designate in a notice to the Company
and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternative Currency” shall mean at any time (a) Euros and (b) any currency
(other than Dollars and Euros) so long as at such time, (i) such currency is
dealt with in the London interbank deposit market, (ii) such currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (iii) no central bank or other governmental authorization in the country of
issue of such currency is required to permit use of such currency by any Lender
for making any Loan hereunder and/or to permit the relevant Borrower to borrow
and repay the principal thereof and to pay the interest thereon, unless such
authorization has been obtained and is in full force and effect.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Facility Fee Rate”, “Applicable Margin” and “Additional Margin”
shall mean, during any period when the Rating is at one of the Rating Groups
specified below, the percentage set forth below opposite the reference to such
fee or to the relevant Type of Committed Loan:

 

     Rating
Group
I     Rating
Group
II     Rating
Group
III     Rating
Group
IV     Rating
Group
V     Rating
Group
VI  

Applicable Facility Fee Rate

   0.06 %    0.07 %    0.08 %    0.10 %    0.125 %    0.20 % 

Applicable Margin for Committed LIBOR Loans

   0.19 %    0.23 %    0.27 %    0.40 %    0.525 %    0.70 % 

Applicable Margin for Base Rate Loans

   0 %    0 %    0 %    0 %    0 %    0 % 

Additional Margin (Utilization > 50%)

   0.10 %    0.10 %    0.10 %    0.10 %    0.10 %    0.10 % 

Any change in the Applicable Facility Fee Rate, the Applicable Margin or the
Additional Margin by reason of a change in the Moody’s Rating, the Standard &
Poor’s Rating or the Fitch Rating shall become effective on the date of
announcement or publication by the respective Rating Agency of a change in such
Rating or, in the absence of such announcement or publication, on the effective
date of such changed rating.

“Applicable Lending Office” shall mean for each Lender and for each Type and
Currency of Loan the lending office of such Lender (or of an Affiliate of such
Lender) designated for such Type and Currency of Loan in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
of an Affiliate of such Lender) as such Lender may from time to time specify to
the Administrative Agent and the Company.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Approved Designated Borrower” shall mean (i) any Domestic Subsidiary that is a
Wholly-Owned Subsidiary of the Company as to which a Designation Letter has been
delivered to the Administrative Agent and as to which a Termination Letter shall
not have been

 

Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

delivered to the Administrative Agent, which Subsidiary has been approved as a
borrower hereunder by all of the Lenders, all in accordance with Section 2.05,
and (ii) for the purposes of Section 5.06, also the Company.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.05), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.

“Assuming Lender” shall have the meaning assigned to that term in
Section 2.06(d)(i).

“Assumption Agreement” shall mean an assumption agreement entered into by the
Company and an Assuming Lender pursuant to Section 2.06(d), and accepted by the
Administrative Agent, in the form of Exhibit G or any other form approved by the
Administrative Agent.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% and (b) the
Prime Rate for such day.

“Base Rate Loans” shall mean Loans which bear interest based upon the Base Rate.

“Borrowers” shall mean the Company, each Approved Designated Borrower and each
Designated Borrower.

“Business Day” shall mean any day (a) that is not a Saturday, Sunday or other
day on which commercial banks are authorized or required to close in New York
City, (b) if such day relates to the giving of notices or quotes in connection
with a LIBOR Auction or to a borrowing of, a payment or prepayment of principal
of or interest on, Conversion of or into, or an Interest Period for, a LIBO Rate
Loan or a notice by the Company with respect to any such borrowing, payment,
prepayment, Conversion or Interest Period, also on which dealings in deposits
are carried out in the London interbank market and (c)(i) if such day relates to
the date on which the LIBO Rate is determined under this Agreement for the
Interest Period of any Loan denominated in Euros, that is also a TARGET Day or
(ii) if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or an Interest Period for, any Loan denominated in an
Alternative Currency (other than Euros), or a notice by the Company with respect
to any such

 

Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------

borrowing, payment, prepayment or Interest Period, also a day commercial banks
and the London foreign exchange market settle payments for such Alternative
Currency in the principal finance center where such currency is cleared and
settled (as determined by the Administrative Agent).

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, as to each Lender, the obligation of such Lender to
make Committed Loans and to acquire participations in Letters of Credit in an
aggregate amount at any one time outstanding equal to the amount set opposite
such Lender’s name on Annex I hereto under the caption “Commitment”, or in the
Assignment and Assumption, an Assumption Agreement or any agreement entered into
under Section 2.12 pursuant to which such Lender shall have assumed its
Commitment, as applicable (as the same may be reduced or increased from time to
time pursuant to this Agreement). The original aggregate principal amount of the
Commitments is $750,000,000.

“Commitment Termination Date” shall mean November 14, 2010; provided that, if
such date is not a Business Day, the Commitment Termination Date shall be the
next preceding Business Day ), subject to extension (in the case of each Lender
consenting thereto) as provided in Section 2.12.

“Commitment Utilization Day” shall mean (a) so long as the Commitments are in
effect, each day that the sum of the aggregate outstanding principal amount of
the Committed Loans and the aggregate LC Exposures exceeds 50% of the sum of the
Commitments and (b) following the termination of the Commitments hereunder, each
day on which any Loans are outstanding hereunder.

“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Committed Loans and
its LC Exposure at such time.

“Committed Loans” shall mean the loans provided for by Section 2.01.

“Committed LIBOR Loans” shall mean Committed Loans the interest rates on which
are determined on the basis of Adjusted LIBO Rates.

“Competitive Affiliate Loan” shall mean a Competitive Loan to be made by an
Affiliate of a Lender pursuant to Section 2.03(h).

 

Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------

“Competitive Bid” shall have the meaning assigned to that term in
Section 2.03(c)(i).

“Competitive Bid Rate” shall have the meaning assigned to that term in
Section 2.03(c)(ii)(D).

“Competitive Bid Request” shall have the meaning assigned to that term in
Section 2.03(b).

“Competitive Borrowing” shall have the meaning assigned to that term in
Section 2.03(b).

“Competitive LIBOR Loans” shall mean Competitive Loans the interest rates on
which are determined on the basis of Adjusted LIBO Rates pursuant to a LIBOR
Auction.

“Competitive Loan Limit” shall have the meaning assigned to that term in
Section 2.03(c)(ii).

“Competitive Loans” shall mean the loans provided for by Section 2.03.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs and (e) any extraordinary, unusual or
non-recurring charges or losses, and minus, to the extent included in
determining such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis.

“Consolidated Interest Expense” shall mean, for any period and without
duplication, total interest expense (including that attributable to Capital
Lease Obligations) of the Company and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries
accrued or capitalized during such period (whether or not actually paid during
such period) (including all commissions, discounts and other fees and charges
owed with respect to standby letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), but
excluding any interest expense for such period relating to quarterly or monthly
income preferred securities, quarterly income capital securities or other
similar securities.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in

 

Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------

accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any security issued by
the Company or any of its Subsidiaries or of any agreement, instrument or other
undertaking to which the Company or any of its Subsidiaries is a party or by
which any of them or their respective property is bound (other than under any
Credit Document) or Requirement of Law applicable to such Subsidiary.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.11(b) of one Type of Committed Loans into the other Type of Committed
Loans, which may be accompanied by a transfer by a Lender (at its sole
discretion) of a Committed Loan from one Applicable Lending Office to another).

“Continue”, “Continuation” and “Continued” shall refer to a continuation
pursuant to Section 2.11(b) of a Committed LIBOR Loan from one Interest Period
to the next Interest Period.

“Credit Documents” shall mean this Agreement, the Notes, if any, each
Designation Letter and each Termination Letter.

“Credit Extension” shall mean the making of any Loan or the issuance, amendment,
renewal or extension of any Letter of Credit hereunder.

“Currency” shall mean Dollars or any Alternative Currency.

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would become an Event of Default.

“Designated Borrower” shall mean any Wholly-Owned Subsidiary of the Company as
to which a Designation Letter has been delivered to the Administrative Agent and
as to which a Termination Letter shall not have been delivered to the
Administrative Agent in accordance with Section 2.05; and the term “Designated
Borrower” shall include any Approved Designated Borrower. As of the Effective
Date, there are no Designated Borrowers hereunder.

“Designation Letter” shall have the meaning assigned to that term in
Section 2.05(a).

 

Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------

“Determination Date” shall mean, for any Disposition, the last day of the fiscal
quarter ending on or immediately preceding the date of such Disposition.

“Disposition” shall have the meaning assigned to that term in Section 8.07(vi).

“Disposition Period” shall mean, for any Disposition, a period of twelve months
ending on the date of such Disposition.

“Dollar Equivalent” shall mean, with respect to any Loan denominated in an
Alternative Currency, the amount of Dollars that would be required to purchase
the amount of the Alternative Currency of such Loan on the date such Loan is
requested (or, (a) in the case of Competitive Loans, the date of the related
Competitive Bid Request and (b) in the case of any redenomination under
Section 3.03, on the date of such redenomination), based upon the arithmetic
mean (rounded upwards, if necessary, to the nearest 1/100 of 1%), as determined
by the Administrative Agent, of the spot selling rate at which the Reference
Banks offer to sell such Alternative Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m. London time for delivery two
Business Days later.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is
incorporated under the laws of the United States of America or any State thereof
or the District of Columbia.

“Effective Date” shall mean the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.04).

“Environmental Affiliate” shall mean, as to any Person, any other Person whose
liability (contingent or otherwise) for any Environmental Claim such Person may
have retained, assumed or otherwise become liable (contingently or otherwise),
whether by contract, operation of law or otherwise; provided that each
Subsidiary of such Person, and each former Subsidiary or division of such Person
transferred to another Person, shall in any event be an “Environmental
Affiliate” of such Person.

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
demand or other communication (whether written or oral) by any other Person
alleging or asserting liability of such Person for investigatory costs, cleanup
costs, governmental response costs, damages to natural resources or other
Property, personal injuries, fines or penalties arising out of, based on or
resulting from (a) the presence, or release into the environment, of any
hazardous material at any location, whether or not owned by such Person, or
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes into the

 

Credit Agreement

 

- 7 -



--------------------------------------------------------------------------------

environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Event of Default” shall have the meaning assigned to that term in Section 9.

“Extension Date” shall have the meaning assigned to that term in Section 2.12.

“Extension Request” shall have the meaning assigned to that term in
Section 2.12.

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the nearest 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that (i) if the
day for which such rate is to be determined is not a Business Day, the Federal
Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average (rounded upwards, if necessary, to the next
1/100th of 1%) of the quotations for such day for transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fitch” shall mean Fitch Investors Services, Inc. or any successor thereto.

“Fitch Rating” shall mean, as of any date, the rating most recently published by
Fitch relating to the unsecured, long-term, senior debt securities of the
Company.

“Foreign Currency Equivalent” shall mean, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Subsidiary” shall mean any Subsidiary of the Company that is not a
Domestic Subsidiary.

 

Credit Agreement

 

- 8 -



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those which, in accordance with the last sentence of
Section 1.02(a), are to be used in making the calculations for purposes of
determining compliance with the provisions of this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantee” of any Person shall mean any guarantee, endorsement, contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
any other contingent liability on or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any other Person
(including, without limitation, the liability of such Person in respect of the
Indebtedness of any partnership of which such Person is a general partner), or
the guarantee by such Person of the payment of dividends or other distributions
upon the stock of any other Person, or the agreement by such Person to purchase,
sell or lease (as lessee or lessor) property, products, materials, supplies or
services primarily for the purpose of enabling any other Person to make payment
of its obligations or to assure a creditor against loss, and the verb
“Guarantee” shall have a correlative meaning, provided that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business.

“Increasing Lender” shall have the meaning assigned to that term in
Section 2.06(d)(i).

“Indebtedness” shall mean, as to any Person at any date (without duplication):
(i) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(ii) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered; (iii) all Indebtedness of others secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (iv) all Indebtedness of others Guaranteed by such Person; (v) all
Capital Lease Obligations; (vi) reimbursement obligations of such Person
(whether contingent or otherwise) in respect of bankers acceptances, surety or
other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (vii) unpaid reimbursement obligations of such
Person (other than contingent obligations) in respect of commercial, standby or
performance letters of credit; and (viii) debt securities or obligations
(including preferred debt securities) issued in connection with Permitted
Securitizations included as indebtedness in accordance with GAAP on a
consolidated balance sheet of such Person.

“Interest Coverage Ratio” shall mean, as at any date of determination thereof,
the ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period.

 

Credit Agreement

 

- 9 -



--------------------------------------------------------------------------------

“Interest Period” shall mean:

(a) with respect to any Committed LIBOR Loan, each period commencing on the date
such Committed LIBOR Loan is made or Converted from a Committed Loan of another
Type or the last day of the next preceding Interest Period for such Loan and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month thereafter, as the Company (on its own behalf and on behalf of
any other Borrower) may select as provided in Section 2.02, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;

(b) with respect to any Set Rate Loan, the period commencing on the date such
Set Rate Loan is made and ending on any Business Day up to 180 days thereafter,
as the Company may select as provided in Section 2.03(b); and

(c) with respect to any Competitive LIBOR Loan, the period commencing on the
date such Competitive LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Company may select as provided in Section 2.03(b), except
that each Interest Period which commences on the last Business Day of a calendar
month (or any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise
commence before and end after the Commitment Termination Date, such Interest
Period shall not be available hereunder; (ii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, in the case of an Interest Period for any LIBO Rate
Loans, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day); and (iii) notwithstanding
clause (i) above, no Interest Period for any LIBO Rate Loans shall have a
duration of less than one month and, if the Interest Period for any such Loans
would otherwise be a shorter period, such Loans shall not be available
hereunder.

“Issuing Bank” shall mean Bank of America, N.A., BNP Paribas and/or any other
Lender acceptable to the Administrative Agent and the Company that has agreed to
issue Letters of Credit hereunder, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its respective Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Jurisdiction” shall mean, with respect to any Borrower, the country or
countries (including any political subdivision or taxing authority thereof or
therein) under whose laws such Borrower is organized or where such Borrower is
domiciled, resident or licensed or otherwise qualified to do business or where
any significant part of the Property of such Borrower is located.

 

Credit Agreement

 

- 10 -



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

“Lender Affiliate” shall have the meaning assigned to that term in
Section 2.03(h).

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
this Agreement.

“LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan, the rate
for deposits in the relevant Currency with a maturity comparable to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page for such Service,
as determined by the Administrative Agent, with written notice to the Company,
from time to time for purposes of providing quotations of interest rates
applicable to such Currency deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the Quotation Date for such Currency;
provided that the LIBO Rate for any LIBO Rate Loan denominated in Pounds
Sterling for any Interest Period shall be increased by any Mandatory Costs (but
only to the extent applicable to any Lender). In the event that such rate is not
available for any reason, the LIBO Rate shall mean, with respect to such LIBO
Rate Loan for such Interest Period, the rate at which deposits of $1,000,000
(or, in the case where a LIBO Rate Loan is a Currency other than Dollars, the
Foreign Currency Equivalent thereof) and for a maturity comparable to such
Interest Period are offered by the Reference Banks to leading banks in the
London interbank market as of the 11:00 a.m., London time, on the Quotation Date
for such Currency; provided that (i) if any Reference Bank is not participating
in any borrowing of LIBO Rate Loans, the LIBO Rate for such Loans shall be
determined by reference to the amount of the Loan which such Reference Bank
would have made had it been participating in such Loans, (ii) in determining the
LIBO Rate with respect to any Competitive LIBOR Loan, each Reference Bank shall
be deemed to have made a Competitive LIBOR Loan in an amount equal to
$1,000,000, (iii) each Reference Bank agrees to use its best efforts to furnish
timely information to the Administrative Agent for purposes of determining the
LIBO Rate and (iv) if any Reference Bank does not furnish such timely
information for determination of the LIBO Rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.

“LIBO Rate Loans” shall mean Committed LIBOR Loans and Competitive LIBOR Loans.

 

Credit Agreement

 

- 11 -



--------------------------------------------------------------------------------

“LIBOR Auction” shall mean a solicitation of Competitive Bids setting forth
Margins based on the Adjusted LIBO Rate pursuant to Section 2.03.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Company or any Subsidiary shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loans” shall mean Committed Loans and Competitive Loans.

“Majority Lenders” shall mean, at any time, Lenders having Committed Credit
Exposures and unused Commitments representing at least 51% of the sum of the
total Committed Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Section 9, and for all purposes after the Loans become due and payable pursuant
to Section 9 or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Committed Credit
Exposures in determining the Majority Lenders.

“Mandatory Cost” shall mean, with respect to any Lender, the cost, if any,
imputed to such Lender of compliance with the cash ratio and special deposit
requirements of the Bank of England and/or the banking supervision or other
costs imposed by the Financial Services Authority during the relevant period, as
determined by the Bank of England and/or Financial Services Authority during
such relevant period.

“Margin” shall have the meaning assigned to that term in Section 2.03(c)(ii)(C).

“Material Adverse Effect” shall mean a material adverse effect on (i) the
consolidated financial condition, operations, business or prospects of the
Company and its Subsidiaries (taken as a whole), (ii) the ability of the Company
or any Approved Designated Borrower that is a Significant Subsidiary to perform
its obligations under any of the Credit Documents to which it is a party or
(iii) the validity or enforceability of any of the Credit Documents.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Moody’s Rating” shall mean, as of any date, the rating most recently published
by Moody’s relating to the unsecured, long-term, senior debt securities of the
Company.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Worth” shall mean, at any time, the consolidated stockholders’ equity of
the Company and its Subsidiaries determined on a consolidated basis without
duplication in accordance with GAAP.

 

Credit Agreement

 

- 12 -



--------------------------------------------------------------------------------

“Non-Strategic Property” shall mean (a) Property related to the Company’s Newell
Cookware Europe business and (b) Property acquired as part of the acquisition of
a business that is designated by resolution of the Board of Directors of the
Company adopted no later than six months after such acquisition as non-strategic
Property.

“Notes” shall mean the promissory notes provided for by Section 2.10(d).

“Obligor” shall mean the Company, in its capacity as a Borrower hereunder and in
its capacity as a guarantor of Loans made to any other Borrower under
Section 11, and each other Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all its functions under ERISA.

“Participating Member State” shall mean any member of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Company or any of its Subsidiaries pursuant to
which the Company or such Subsidiary, as the case may be, may sell, convey or
otherwise transfer, or grant a security interest in, any receivables (whether
now existing or arising in the future) of the Company or any of its Subsidiaries
and any assets related thereto, including all collateral securing such
receivables, all contracts and all guarantees or other obligations in respect of
such receivables and the proceeds of such receivables; provided that (a) there
shall be no recourse under such securitization to the Company or any of its
other Subsidiaries other than pursuant to Standard Securitization Undertakings
and (b) the Administrative Agent shall be reasonably satisfied that the terms of
such securitization are in compliance with the terms of this Agreement.

“Person” shall mean an individual, a corporation, a company, a limited liability
company, a voluntary association, a partnership, a trust, an unincorporated
organization or a government or any agency, instrumentality or political
subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) which is or was established, sponsored, maintained or contributed to, by
the Company or any ERISA Affiliate and is or was subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA.

“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount payable by any Borrower under this Agreement or any Note which is
not paid when due (whether at stated maturity, by acceleration or otherwise), a
rate per annum during the period commencing on the due date until such amount is
paid in full equal to the sum of 2% plus the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans (provided that, if such
amount in default is principal of a LIBO Rate Loan or a Set Rate Loan and the
due date is a day other than the last day of the Interest Period therefor, the
“Post-Default Rate” for such principal shall be, for the period commencing on
the due date and ending on the last day of the Interest Period therefor, 2%
above the interest rate for such Loan as provided in Section 3.02 and,
thereafter, the rate provided for above in this definition).

 

Credit Agreement

 

- 13 -



--------------------------------------------------------------------------------

“Pounds Sterling” shall mean lawful money of England.

“Prime Rate” shall mean the rate of interest publicly announced from time to
time by JPMCB as its prime rate in effect at the Principal Office.

“Principal Office” shall mean the principal office of JPMCB, located on the date
hereof at 270 Park Avenue, New York, New York 10017.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible
(including, without limitation, shares of capital stock).

“Quarterly Dates” shall mean the last Business Day of each March, June,
September and December, the first of which shall be the first such day after the
Effective Date.

“Quotation Date” shall mean, for any Interest Period, (a) for any Currency other
than Pounds Sterling, the date two Business Days prior to the commencement of
such Interest Period and (b) for Pounds Sterling, the first day of such Interest
Period, provided that if market practice differs in the relevant interbank
market for any Currency, the “Quotation Date” for such Currency shall be
determined by the Administrative Agent in accordance with market practice in the
relevant interbank market (and if quotations would normally be given by leading
banks in the relevant interbank market on more than one day, the “Quotation
Date” shall be the last of such days).

“Rating” shall mean the Moody’s Rating, the Standard & Poor’s Rating or the
Fitch Rating.

“Rating Agency” shall mean Moody’s, Standard & Poor’s or Fitch.

“Rating Group I” shall mean any two of the following: the Moody’s Rating is at
or above A2, the Standard & Poor’s Rating is at or above A or the Fitch Rating
is at or above A; “Rating Group II” shall mean (a) any two of the following: the
Moody’s Rating is at or above A3, the Standard & Poor’s Rating is at or above A-
or the Fitch Rating is at or above A- and (b) Rating Group I is not in effect;
“Rating Group III” shall mean (a) any two of the following: the Moody’s Rating
is at or above Baa1, the Standard & Poor’s Rating is at or above BBB+ or the
Fitch Rating is at or above BBB+ and (b) neither Rating Group I nor Rating Group
II is in effect; “Rating Group IV” shall mean (a) any two of the following: the
Moody’s Rating is at or above Baa2, the Standard & Poor’s Rating is at or above
BBB or the Fitch Rating is at or above BBB and (b) neither Rating Group I,
Rating Group II nor Rating Group III is in effect; “Rating Group V” shall mean
(a) any two of the following: the Moody’s Rating is at or above Baa3, the
Standard & Poor’s Rating is at or above BBB- or the Fitch Rating is at or above
BBB- and (b) neither Rating Group I, Rating Group II, Rating Group III nor
Rating Group IV is in effect; “Rating Group VI” shall mean none of Rating Group
I, Rating Group II, Rating Group III, Rating Group IV and Rating Group V is in
effect; provided that (i) if at any time the Company has two or three

 

Credit Agreement

 

- 14 -



--------------------------------------------------------------------------------

Ratings falling within two different Rating Groups that are one Rating Group
apart, the relevant Rating Group for purposes of determining the Applicable
Facility Fee Rate, the Applicable Margin and the Additional Margin shall be the
Rating Group for the higher of the Moody’s Rating (if any) or the Standard &
Poor’s Rating (if any), (ii) if at any time the Company has two or three Ratings
falling within different Rating Groups that are two or more Rating Groups apart,
the relevant Rating Group for purposes of determining the Applicable Facility
Fee Rate, the Applicable Margin and the Additional Margin shall be the Rating
Group that is one level above the Rating Group for the lower (or the lowest, as
the case may be) of such Ratings and (iii) for this purpose of this proviso,
Rating Group I is higher than Rating Group II, Rating Group II is higher than
Rating Group III, Rating Group III is higher than Rating Group IV, Rating Group
IV is higher than Rating Group V and Rating Group V is higher than Rating Group
VI).

“Reference Banks” shall mean JPMCB and Bank of America, N.A.

“Register” shall have the meaning assigned to that term in Section 12.05.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date hereof (or, in the case of any Competitive LIBOR Loan, the date of the
Competitive Bid therefor), in United States Federal, state or foreign law or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Lender of or under any United States Federal, state or foreign
law or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate
Loan, the effective maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (i) any category of liabilities which includes
deposits by reference to which the LIBO Rate is to be determined or (ii) any
category of extensions of credit or other assets which includes LIBO Rate Loans.

“Set Rate Auction” shall mean a solicitation of Competitive Bids setting forth
Competitive Bid Rates pursuant to Section 2.03.

 

Credit Agreement

 

- 15 -



--------------------------------------------------------------------------------

“Set Rate Loans” shall mean Competitive Loans the interest rates on which are
determined on the basis of Competitive Bid Rates pursuant to a Set Rate Auction.

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Company
if the revenues of such Subsidiary and its Subsidiaries for the four consecutive
fiscal quarters of such Subsidiary most recently ended (determined on a
consolidated basis without duplication in accordance with GAAP and whether or
not such Person was a Subsidiary of the Company during all or any part of the
fiscal period of the Company referred to below) exceed an amount equal to
7- 1/2% of the revenues of the Company and its Subsidiaries for the four
consecutive fiscal quarters of the Company most recently ended (determined on a
consolidated basis without duplication in accordance with GAAP and including
such Subsidiary and its Subsidiaries on a pro forma basis if such Subsidiary was
not a Subsidiary of the Company).

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or any
successor thereto.

“Standard and Poor’s Rating” shall mean, as of any date, the rating most
recently published by Standard & Poor’s relating to the unsecured, long-term,
senior debt securities of the Company.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary that are
reasonably customary in the non-recourse securitization of receivables
transactions.

“Subsidiary” of any Person shall mean any corporation, partnership, limited
liability company or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time stock or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person and/or one or
more of the Subsidiaries of such Person. “Wholly-Owned Subsidiary” shall mean
any such corporation, partnership, limited liability company or other entity of
which all such shares or other ownership interests, other than directors’
qualifying shares or shares held by nominees to satisfy any requirement as to
minimum number of shareholders, are so owned or controlled.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be a “Swap Agreement”.

 

Credit Agreement

 

- 16 -



--------------------------------------------------------------------------------

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or any successor settlement
system as determined by the Administrative Agent) is open for settlement of
payments in Euros.

“Taxes” shall have the meaning assigned to that term in Section 5.06(a).

“Termination Letter” shall have the meaning assigned to that term in
Section 2.05(a).

“Total Capital” shall mean the sum of (i) Net Worth plus (ii) Total
Indebtedness.

“Total Consolidated Assets” shall mean, as at any time, the total of all the
assets appearing on a consolidated balance sheet of the Company and its
Subsidiaries determined in accordance with generally accepted accounting
principles applicable to the type of business in which the Company and such
Subsidiaries are engaged, and may be determined as of a date, selected by the
Company, not more than sixty days prior to the happening of the event for which
such determination is being made.

“Total Indebtedness” shall mean, as at any time, the total Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis without
duplication.

“Type” shall have the meaning assigned to that term in Section 1.03.

“Wholly-Owned Subsidiary” shall have the meaning assigned to that term in the
definition of the term “Subsidiary”.

1.02 Accounting Terms and Determinations.

(a) All accounting terms used herein shall be interpreted, and, unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof in the
manner described in subsection (b) below, all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared, in accordance with generally accepted
accounting principles applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder after the date hereof (or, until such financial statements are
furnished, consistent with those used in the preparation of the financial
statements referred to in Section 7.02(a)). All calculations made for the
purposes of determining compliance with the terms of Sections 8.07(a)(vi), 8.10
and 8.11 shall, except as otherwise expressly provided herein, be made by
application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 8.01 (or,
until such financial statements are furnished, consistent with those used in the
preparation of the financial statements referred to in Section 7.02(a)) unless
(i) the Company shall have objected to determining such compliance on such basis
at the time of delivery of such financial statements or (ii) the Majority
Lenders shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 8.01, shall mean the financial statements referred to in
Section 7.02(a)).

 

Credit Agreement

 

- 17 -



--------------------------------------------------------------------------------

(b) The Company shall deliver to the Lenders at the same time as the delivery of
any annual or quarterly financial statement under Section 8.01 (i) a description
in reasonable detail of any material variation between the application of
accounting principles employed in the preparation of such statement and the
application of accounting principles employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of subsection (a) above and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof.

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Section 8, the Company shall not change the last day of
its fiscal year from December 31, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively.

1.03 Types of Loans.

Loans hereunder are distinguished by “Type” and by “Currency”. The “Type” of a
Loan refers to whether such Loan is a Base Rate Loan, a Committed LIBOR Loan, a
Competitive LIBOR Loan or a Set Rate Loan, each of which constitutes a Type.
Loans may be identified by both Type and Currency.

1.04 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

1.05. Currencies; Currency Equivalents; Provisions Relating to European Monetary
Union.

(a) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the currency of any
particular nation

 

Credit Agreement

 

- 18 -



--------------------------------------------------------------------------------

means the lawful currency of such nation at such time whether or not the name of
such currency is the same as it was on the date hereof. For purposes of
determining (i) whether the amount of any borrowing of Loans, together with all
other Loans then outstanding or to be borrowed at the same time as such
borrowing, would exceed the aggregate amount of the Commitments, (ii) the
aggregate unutilized amount of the Commitments and (iii) the aggregate
outstanding principal amount of the Loans, the outstanding principal amount of
any Loan that is denominated in any Alternative Currency shall be deemed to be
the Dollar Equivalent of the principal amount of such Loan determined as of the
date of such borrowing or thereafter as of the date such Loan is Converted or
Continued.

(b) Wherever in this Agreement in connection with any Loan an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Loan is
denominated in an Alternative Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar amount (rounded to the nearest 1,000
units of such Alternative Currency), as determined by the Administrative Agent.

(c) Each obligation hereunder of any party hereto that is denominated in the
currency of a state that is not a Participating Member State on the date hereof
shall, effective from the date on which such state becomes a Participating
Member State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
currency, such party shall be entitled to pay or repay such amount either in
Euros or in such currency. If the basis of accrual of interest or fees expressed
in this Agreement with respect to an Alternative Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Alternative Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the Euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any borrowing
denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Company to the Lenders
and the Lenders to the Company under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof.

SECTION 2. COMMITMENTS.

2.01 Committed Loans.

Each Lender severally agrees, on the terms of this Agreement, to make loans to
the Company and any Approved Designated Borrower in Dollars during the period
from and including the Effective Date to and including the Commitment
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount of such

 

Credit Agreement

 

- 19 -



--------------------------------------------------------------------------------

Lender’s Commitment as then in effect. Subject to the terms of this Agreement,
during such period the Company and the Approved Designated Borrowers may borrow,
repay and reborrow the amount of the Commitments by means of Base Rate Loans and
Committed LIBOR Loans and may Convert Committed Loans of one Type into Committed
Loans of the other Type (as provided in Section 2.11(b)) or Continue Committed
LIBOR Loans (as provided in Section 2.11(b)); provided that the total Committed
Credit Exposures at any one time shall not exceed the total Commitments at such
time; and provided, further, that there may be no more than 30 different
Interest Periods for both Committed Loans and Competitive Loans outstanding at
the same time (for which purpose Interest Periods described in different
lettered clauses of the definition of the term “Interest Period” shall be deemed
to be different Interest Periods even if they are coterminous).

2.02 Borrowings of Committed Loans.

The Company (on its own behalf and on behalf of any other Approved Designated
Borrower) shall give the Administrative Agent (which shall promptly notify the
Lenders) notice of each borrowing hereunder of Committed Loans, which notice
shall be irrevocable and effective only upon receipt by the Administrative
Agent, shall specify with respect to the Committed Loans to be borrowed (i) the
aggregate amount to be borrowed, which shall be at least $5,000,000 (or an
integral multiple of $1,000,000 in excess thereof) in the case of Base Rate
Loans (provided that a Base Rate Loan may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e)) and $5,000,000 in the case of Committed LIBOR Loans (or in
either case an integral multiple of $1,000,000 in excess thereof), (ii) the Type
and date (which shall be a Business Day) and (iii) (in the case of Committed
LIBOR Loans) the duration of the Interest Period therefor, and each such notice
shall be given not later than 11:00 a.m. New York time on the day which is not
less than the number of Business Days prior to the date of such borrowing
specified below opposite the Type of such Loans:

 

Type

   Number of Business Days

Base Rate Loans

   0

Committed LIBOR Loans

   3

Not later than 2:00 p.m. New York time on the date specified for each borrowing
of Committed Loans hereunder, each Lender shall, subject to Section 4.01(a),
make available the amount of the Committed Loan or Loans to be made by it on
such date to the Administrative Agent, at the Administrative Agent’s Account for
Dollars in immediately available funds, for account of the relevant Borrower,
provided that Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, promptly be made available to the relevant Borrower by depositing the
same, in immediately available funds, in an account of the relevant Borrower
designated by the Company.

 

Credit Agreement

 

- 20 -



--------------------------------------------------------------------------------

2.03 Competitive Loans.

(a) In addition to borrowings of Committed Loans, the Company (on its own behalf
and on behalf of any other Borrower) may, as set forth in this Section 2.03,
request the Lenders to make offers to make Competitive Loans to such Borrower in
Dollars or in any Alternative Currency. The Lenders may, but shall have no
obligation to, make such offers and such Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.03. Competitive Loans may be Competitive LIBOR Loans or Set Rate
Loans, provided that there may be no more than 30 different Interest Periods for
both Committed Loans and Competitive Loans outstanding at the same time (for
which purpose Interest Periods described in different lettered clauses of the
definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous). Competitive Loans shall not
constitute a utilization of the Commitments.

(b) When any Borrower wishes to request offers to make Competitive Loans, the
Company (on its own behalf and on behalf of any other Borrower) shall give the
Administrative Agent (which shall promptly notify the Lenders) notice in the
form of Exhibit C hereto (a “Competitive Bid Request”) so as to be received no
later than 11:00 a.m. New York time on (x) the fifth Business Day prior to the
date of borrowing proposed therein in the case of a LIBOR Auction or (y) the
Business Day next preceding the date of borrowing proposed therein, in the case
of a Set Rate Auction, specifying:

(i) the name of the Borrower, the Currency of such borrowing and the proposed
date of such borrowing (a “Competitive Borrowing”), which shall be a Business
Day;

(ii) the aggregate amount of such Competitive Borrowing, which shall be at least
$5,000,000 or, in the case of Competitive Loans in an Alternative Currency, the
Foreign Currency Equivalent thereof, and in an integral multiple of $1,000,000
in excess thereof (or the Foreign Currency Equivalent thereof, as applicable);

(iii) the duration of the Interest Period applicable thereto; and

(iv) whether the Competitive Bids requested are to set forth a Margin or a
Competitive Bid Rate.

The Company (on its own behalf and on behalf of any other Borrower) may request
offers to make Competitive Loans for up to 15 different Interest Periods in a
single Competitive Bid Request; provided that the request for each separate
Interest Period shall be deemed to be a separate Competitive Bid Request for a
separate Competitive Borrowing. Except as otherwise provided in the preceding
sentence, no Competitive Bid Request shall be given within five Business Days of
any other Competitive Bid Request.

(c) (i) Any Lender may, by notice to the Administrative Agent in the form of
Exhibit D hereto (a “Competitive Bid”), submit an offer to make a Competitive
Loan in response to any Competitive Bid Request; provided that, if the request
under Section 2.03(b) specified more than one Interest Period, such Lender may
make a single submission containing a separate offer for each such Interest
Period and each such separate offer shall be deemed to be a separate

 

Credit Agreement

 

- 21 -



--------------------------------------------------------------------------------

Competitive Bid. Each Competitive Bid must be submitted to the Administrative
Agent not later than (x) 2:00 p.m. (or, in the case of Competitive Loans in an
Alternative Currency, 11:00 a.m.) New York time on the fourth Business Day prior
to the proposed date of borrowing, in the case of a LIBOR Auction or (y) 11:00
a.m. New York time on the proposed date of borrowing, in the case of a Set Rate
Auction; provided that any Competitive Bid submitted by JPMCB (or its Applicable
Lending Office) may be submitted, and may only be submitted, if JPMCB (or such
Applicable Lending Office) notifies the Company of the terms of the offer
contained therein not later than (x) 1:00 p.m. (or, in the case of Competitive
Loans in an Alternative Currency, 10:00 a.m.) New York time on the fourth
Business Day prior to the proposed date of borrowing, in the case of a LIBOR
Auction or (y) 10:45 a.m. New York time on the proposed date of borrowing, in
the case of a Set Rate Auction. Subject to Sections 5.03 and 9, any Competitive
Bid so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Company.

(ii) Each Competitive Bid shall specify:

(A) the name of the Borrower, the Currency of such borrowing, the proposed date
of borrowing and the Interest Period therefor;

(B) the principal amount of the Competitive Loan for which each such offer is
being made, which principal amount (x) may be greater than or less than the
Commitment of the quoting Lender, (y) must be at least $1,000,000 or, in the
case of a Competitive Loan in an Alternative Currency, the Foreign Currency
Equivalent thereof, and in an integral multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof, as applicable), and (z) may not exceed the
principal amount of the Competitive Borrowing for which offers were requested;

(C) in the case of a LIBOR Auction, the margin above or below the applicable
Adjusted LIBO Rate (the “Margin”) offered for each such Competitive Loan,
expressed as a percentage (rounded to the nearest 1/10,000th of 1%) to be added
to or subtracted from the applicable Adjusted LIBO Rate;

(D) in the case of a Set Rate Auction, the rate of interest per annum (rounded
to the nearest 1/10,000th of 1%) (the “Competitive Bid Rate”) offered for each
such Competitive Loan; and

(E) the identity of the quoting Lender.

No Competitive Bid shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable
Competitive Bid Request and, in particular, no Competitive Bid may be
conditioned upon acceptance by the Company of all (or some specified minimum) of
the principal amount of the Competitive Loan for which such Competitive Bid is
being made; provided that the submission of any Lender containing more than one
Competitive Bid may be conditioned on the Company not accepting offers contained
in such submission that would result in such Lender making Competitive Loans
pursuant thereto in excess of a specified aggregate amount (the “Competitive
Loan Limit”).

 

Credit Agreement

 

- 22 -



--------------------------------------------------------------------------------

(d) The Administrative Agent shall (x) in the case of a Set Rate Auction, as
promptly as practicable after the Competitive Bid is submitted (but in any event
not later than 11:15 a.m. New York time) or (y) in the case of a LIBOR Auction,
by 4:00 p.m. (or, in the case of Competitive Loans in an Alternative Currency,
noon) New York time on the day a Competitive Bid is submitted, notify the
Company (which will promptly notify the relevant Borrower if it is not the
Company) of the terms (i) of any Competitive Bid submitted by a Lender that is
in accordance with Section 2.03(c) and (ii) of any Competitive Bid that amends,
modifies or is otherwise inconsistent with a previous Competitive Bid submitted
by such Lender with respect to the same Competitive Bid Request. Any such
subsequent Competitive Bid shall be disregarded by the Administrative Agent
unless such subsequent Competitive Bid is submitted solely to correct a manifest
error in such former Competitive Bid. The Administrative Agent’s notice to the
Company shall specify (A) the aggregate principal amount of the Competitive
Borrowing for which offers have been received and (B) the respective principal
amounts and Margins or Competitive Bid Rates, as the case may be, so offered by
each Lender (identifying the Lender that made each Competitive Bid).

(e) Not later than (x) 11:00 a.m. New York time on the third Business Day (or,
in the case of Competitive Loans in an Alternative Currency, 2:00 p.m. New York
time on the fourth Business Day) prior to the proposed date of borrowing, in the
case of a LIBOR Auction or (y) 12:00 p.m. noon New York time on the proposed
date of borrowing, in the case of a Set Rate Auction, the Company shall notify
the Administrative Agent of its or the relevant Borrower’s, if the Borrower is
not the Company, acceptance or nonacceptance of the offers so notified to the
Company pursuant to Section 2.03(d) (which notice shall specify the aggregate
principal amount of offers from each Lender for each Interest Period that are
accepted; and the failure of the Company to give such notice by such time shall
constitute non-acceptance) and the Administrative Agent shall promptly notify
each affected Lender of the acceptance or non-acceptance of its offers. The
notice by the Administrative Agent shall also specify the aggregate principal
amount of offers for each Interest Period that were accepted. The Company (on
its own behalf and on behalf of any other Borrower) may accept any Competitive
Bid in whole or in part (provided that any Competitive Bid accepted in part from
any Lender shall be in an integral multiple of $1,000,000 or, in the case of a
Competitive Loan in an Alternative Currency, the Foreign Currency Equivalent
thereof (rounded to the nearest 1,000 units of such Alternative Currency));
provided that:

(i) the aggregate principal amount of each Competitive Borrowing may not exceed
the applicable amount set forth in the related Competitive Bid Request;

(ii) the aggregate principal amount of each Competitive Borrowing shall be at
least $5,000,000 or, in the case of a borrowing of Competitive Loans in an
Alternative Currency, the Foreign Currency Equivalent thereof, and in an
integral multiple of $1,000,000 in excess thereof (or the Foreign Currency
Equivalent thereof, as applicable);

(iii) acceptance of offers may, subject to clause (v) below, only be made in
ascending order of Margins or Competitive Bid Rates, as the case may be;
provided that the Company need not accept on behalf of any Designated Borrower
the offer of any Lender if payment of the interest on the relevant Competitive
Loan would subject such

 

Credit Agreement

 

- 23 -



--------------------------------------------------------------------------------

Designated Borrower to the requirement of paying any additional amounts under
Section 5.06(a) or if such interest payment would be subject to greater
restrictions on deductibility for income tax purposes than the restriction
applicable to interest payments made to other Lenders whose offers are accepted;

(iv) the Company (on its own behalf and on behalf of any other Borrower) may not
accept any offer where the Administrative Agent has advised the Company that
such offer fails to comply with Section 2.03(c)(ii) or otherwise fails to comply
with the requirements of this Agreement (including, without limitation,
Section 2.03(a)); and

(v) the aggregate principal amount of each Competitive Borrowing from any Lender
may not exceed any applicable Competitive Loan Limit of such Lender.

If offers are made by two or more Lenders with the same Margins or Competitive
Bid Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are accepted for the related Interest Period,
the principal amount of Competitive Loans in respect of which such offers are
accepted shall be allocated by the Company among such Lenders as nearly as
possible (in an integral multiple of $1,000,000 or, in the case of a borrowing
of Competitive Loans in an Alternative Currency, the Foreign Currency Equivalent
thereof) in proportion to the aggregate principal amount of such offers.
Determinations by the Company of the amounts of Competitive Loans shall be
conclusive in the absence of manifest error.

(f) Any Lender whose offer to make any Competitive Loan has been accepted in
accordance with the terms and conditions of this Section 2.03 shall, not later
than 2:00 p.m. New York time (in the case of Loans denominated in Dollars) or
11:00 a.m. local time in the location of the Administrative Agent’s Account (in
the case of Loans denominated in an Alternative Currency) on the date specified
for the making of such Loan, make the amount of such Loan available to the
Administrative Agent at the Administrative Agent’s Account for the Currency of
such Loan in immediately available funds. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, promptly be made available to the relevant Borrower on such date by
depositing the same, in immediately available funds, in an account of the
relevant Borrower designated by the Company.

(g) The amount of any Competitive Loan made by any Lender shall not constitute a
utilization of such Lender’s Commitment.

(h) Subject to the terms and conditions of this Agreement, each Foreign
Subsidiary that is a Designated Borrower agrees that any Competitive Loan to be
made hereunder by any Lender that has an Affiliate (a “Lender Affiliate”) in
such Designated Borrower’s Jurisdiction may be satisfied by such Lender
Affiliate at its sole discretion (such Loans are hereinafter referred to as
“Competitive Affiliate Loans”). The Company and each Designated Borrower hereby
acknowledge and agree that any Lender Affiliate that makes a Competitive
Affiliate Loan shall have made such Loan in reliance upon, and shall be entitled
to the benefits of, this Agreement (including, without limitation, Section 11)
and shall be entitled to enforce rights hereunder in respect of such Loan as
fully as though it were a Lender party hereto.

 

Credit Agreement

 

- 24 -



--------------------------------------------------------------------------------

2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and each
Issuing Bank, at any time and from time to time during the period from and
including the Effective Date to and including the Commitment Termination Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the relevant Issuing Bank, the Company also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $100,000,000, (ii) the
total Committed Credit Exposures shall not exceed the total Commitments and
(iii) if the Commitment Termination Date shall have been extended pursuant to
Section 2.12 with respect to some of but not all of the Lenders, the portion of
the LC Exposure attributable to Letters of Credit with expiry dates after any
Existing Commitment Termination Date (as defined in Section 2.12) will not
exceed the portion of the total Commitments represented by the Commitments of
the Lenders (including the Additional Commitment Lenders) with respect to which
the Commitment Termination Date shall have been extended beyond such Existing
Commitment Termination Date.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Commitment Termination Date; provided that any
Letter of Credit may provide for the automatic renewal thereof for additional
one-year periods so long as such automatic renewal does not extend the
expiration thereof beyond the date described in clause (ii); and provided,
further that no Letter of Credit may expire after the date that is five Business
Days prior to an Existing Commitment

 

Credit Agreement

 

- 25 -



--------------------------------------------------------------------------------

Termination Date in respect of any non-extending Lenders under Section 2.12 if,
after giving effect to such Letter of Credit, the total Commitments of the
extending Lenders (and any Additional Commitment Lenders) under Section 2.12 for
the period following such Existing Commitment Termination Date would be less
than the LC Exposure following such Existing Commitment Termination Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.02 that such payment be financed with a Base Rate Loan
in an equivalent amount and, to the extent so financed, the Company’s obligation
to make such payment shall be discharged and replaced by the resulting Base Rate
Loan. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.02 with
respect to Committed Loans made by such Lender (and Section 4.04 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the

 

Credit Agreement

 

- 26 -



--------------------------------------------------------------------------------

Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the relevant Issuing Bank for any LC Disbursement (other than the
funding of Base Rate Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the relevant Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse the Issuing Banks
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the relevant Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the

 

Credit Agreement

 

- 27 -



--------------------------------------------------------------------------------

Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to Base Rate Loans; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 3.02(a) (with respect to the Post-Default Rate) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. Each Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 4.04. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of such Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (g) or (h) of Section 9. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest

 

Credit Agreement

 

- 28 -



--------------------------------------------------------------------------------

earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

2.05 Borrowings by Designated Borrowers.

(a) The Company may, at any time or from time to time, designate one or more
Wholly-Owned Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent a letter (a “Designation Letter”) in duplicate,
substantially in the form of Exhibit E-1 hereto, duly completed and executed by
the Company and such Subsidiary. Any such designation of a Foreign Subsidiary
shall, and any such designation of a Domestic Subsidiary may, restrict such
Wholly-Owned Subsidiary to Competitive Loans, as set forth in the relevant
Designation Letter. Upon any such designation of a Subsidiary, such Subsidiary
shall be a Borrower entitled to borrow Competitive Loans only; and upon approval
by all of the Lenders (which approval shall not be unreasonably withheld) of any
Domestic Subsidiary as an Approved Designated Borrower (which approval shall be
evidenced by the Administrative Agent signing and returning to the Company a
copy of such Designation Letter) such Domestic Subsidiary shall be an Approved
Designated Borrower entitled to borrow both Committed Loans and Competitive
Loans. So long as all principal and interest on all Loans of any Borrower (other
than the Company) hereunder have been paid in full, the Company may terminate
the status of such Borrower as a Borrower hereunder by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit E-2 hereto, duly completed and executed by the Company and such
Borrower. Any Termination Letter furnished in accordance with this Section 2.05
shall be effective upon receipt by the Administrative Agent (which shall
promptly notify the Lenders), whereupon the Lenders shall promptly deliver to
the Company (through the Administrative Agent) the Notes, if any, of such former
Borrower. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Borrower shall not terminate any obligation of such Borrower
theretofore incurred (including, without limitation, obligations under Sections
5.01, 5.05 and 5.06) or the obligations of the Company under Section 11 with
respect thereto.

(b) No Designation Letter with respect to an Approved Designated Borrower may be
amended, supplemented or otherwise modified without the approval of the Majority
Lenders.

 

Credit Agreement

 

- 29 -



--------------------------------------------------------------------------------

2.06 Changes of Commitments.

(a) Unless theretofore reduced to such amount pursuant to paragraphs (b) and
(c) below, the aggregate amount of the Commitments shall automatically be
reduced to zero on the Commitment Termination Date.

(b) The Company shall have the right to terminate or reduce permanently the
amount of the Commitments at any time or from time to time upon not less than
three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which shall be in an integral multiple of $5,000,000) and shall be irrevocable
and effective only upon receipt by the Administrative Agent; provided that the
Company may not at any time (i) terminate the Commitments in whole if Committed
Loans are then outstanding or (ii) reduce the aggregate amount of the
Commitments below the aggregate outstanding principal amount of the Committed
Loans.

(c) The Commitments once terminated or reduced may not be reinstated.

(d) (i) Requests for Increase by Company. The Company may at any time (but in no
event more frequently that once during any three month period) propose that the
aggregate amount of the Commitments hereunder be increased (each such proposed
increase being a “Commitment Increase”), by notice to the Administrative Agent
specifying the name of the Person or Persons that will provide additional
Commitments (which may be either an existing Lender (each an “Increasing
Lender”) and/or any Person not then a Lender (each an “Assuming Lender”), in
each case with the consent of Administrative Agent and each Issuing Bank (which
such consent shall not be unreasonably withheld)) and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and
prior to the Commitment Termination Date; provided that:

(A) immediately after giving effect to such Commitment Increase, the aggregate
amount of the Commitments hereunder shall not exceed the Commitments as of the
Effective Date plus $500,000,000;

(B) each proposed Commitment Increase hereunder shall be in an aggregate minimum
amount of $50,000,000, provided that the minimum amount of the Commitment of any
Assuming Lender as part of such Commitment Increase shall be at least
$25,000,000;

(C) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase;

(D) the representations and warranties contained in Section 7 shall be correct
on and as of the Commitment Increase Date as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date); and

 

Credit Agreement

 

- 30 -



--------------------------------------------------------------------------------

(E) immediately after giving effect to such Commitment Increase, no Lender shall
hold more than 20% of the aggregate amount of the Commitments.

(ii) Effectiveness of Commitment Increase by Company. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of such Assuming Lender and/or the increase in the Commitment of any
Increasing Lender shall become effective as of such Commitment Increase Date;
provided that:

(A) the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Company stating that each of the applicable conditions
to such Commitment Increase set forth in this Section 2.06(d) has been
satisfied;

(B) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an appropriate Assumption Agreement in substantially the form of
Exhibit G, duly executed by such Assuming Lender and the Company and
acknowledged by the Administrative Agent; and

(C) each Increasing Lender shall have delivered to the Administrative Agent, on
or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Company.

(iii) Recordation into Register. Upon its receipt of confirmation from a Lender
that it is increasing its Commitment hereunder, together with the certificate
referred to in clause (ii)(A) above, the Administrative Agent shall (A) record
the information contained therein in the Register and (B) give prompt notice
thereof to the Company. Upon its receipt of an Assumption Agreement executed by
an Assuming Lender, together with the certificate referred to in clause (ii)(A)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit G, (c) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Company.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. In the event that
the Administrative Agent shall have received notice from the Company as to any
agreement with respect to a Commitment Increase on or prior to the Commitment
Increase Date and the actions provided for in clause (ii) above shall have
occurred by 9:00 a.m., New York City time, on such Commitment Increase Date, the
Administrative Agent shall notify the Lenders (including any Assuming Lenders)
of the occurrence of such Commitment Increase Date promptly on such date by
facsimile transmission or electronic messaging system. On the date of such
Commitment Increase, the Borrowers

 

Credit Agreement

 

- 31 -



--------------------------------------------------------------------------------

shall (A) prepay the outstanding Committed Loans (if any) in full, (B) if so
required in accordance with the terms hereof, simultaneously borrow new
Committed Loans hereunder in an amount equal to such prepayment, so that, after
giving effect thereto, the Committed Loans are held ratably by the Lenders in
accordance with their respective Commitments of such Lenders (after giving
effect to such Commitment Increase) and (C) pay to the Lenders the amounts, if
any, payable under Section 5.05.

2.07 Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for
account of each Lender a facility fee on the amount of such Lender’s Commitment
(whether or not utilized) for the period from and including the date hereof to
but not including the earlier of the date such Commitment is terminated and the
Commitment Termination Date, at a rate per annum equal to the Applicable
Facility Fee Rate; provided that, if such Lender continues to have any Committed
Credit Exposure after the termination of its Commitment, then such facility fee
shall continue to accrue on the aggregate daily amount of such Lender’s
Committed Credit Exposure from and including the date its Commitment terminates
to but excluding the date such Lender ceased to have any Committed Credit
Exposure. Accrued facility fees shall be payable on each Quarterly Date in
arrears and on the earlier of the date the Commitments are terminated and the
Commitment Termination Date.

(b) Letter of Credit Fees. The Company agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin and Additional Margin (if any) used to determine the interest rate
applicable to LIBOR Committed Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and each Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

Credit Agreement

 

- 32 -



--------------------------------------------------------------------------------

2.08 Lending Offices. The Loans of each Type and Currency made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type and Currency.

2.09 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, and no Lender
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender. The amounts payable by any Borrower at any time
hereunder and under its Notes to each Lender shall be a separate and independent
debt and each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and the Notes, and it shall not be necessary for any other
Lender or the Administrative Agent to consent to, or be joined as an additional
party in, any proceedings for such purposes.

2.10 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, maturity date and interest rate of each Loan made
hereunder, the Type and Currency thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to clause (a) or (b) of
this Section 2.10 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note of the appropriate Borrower. In such event, the appropriate
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender and in a form approved by
the Administrative Agent.

2.11 Prepayments; Conversions and Continuations.

(a) Loans may be prepaid without premium or penalty upon not less than (a) (in
the case of Base Rate Loans) one Business Day’s, and (b) (in the case of LIBOR
Loans) three Business Days’, prior notice to the Administrative Agent (which
shall promptly notify the Lenders), which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which, in
the case of partial prepayments, shall be in an integral multiple of $1,000,000)
and shall be irrevocable and effective only upon receipt by the

 

Credit Agreement

 

- 33 -



--------------------------------------------------------------------------------

Administrative Agent not later than 11:00 a.m. New York time on the number of
Business Days specified above prior to the relevant date of prepayment, provided
that interest on the principal of any Loans prepaid, accrued to the prepayment
date, shall be paid on the prepayment date.

If at any time the total Committed Credit Exposures shall exceed the total
Commitments, the Borrowers shall forthwith prepay the Loans in an aggregate
amount equal to any such excess.

(b) The Company (on its own behalf and on behalf of any other Approved
Designated Borrower) shall have the right to Convert Committed Loans of one Type
into Committed Loans of another Type or Continue Committed LIBOR Loans as such
at any time or from time to time, upon not less than (i) (in the case of any
Conversion into Base Rate Loans) one Business Day’s, and (b) (in the case of any
Conversion into, or Continuation as, LIBO Rate Loans), three Business Days’,
prior notice to the Administrative Agent (which shall promptly notify the
Lenders), which notice shall specify the amount (which shall be in an integral
multiple of $1,000,000) and Type of each Committed Loan to be Converted or
Continued (and, in the case of a Conversion, the Type of Loan to result from
such Conversion), the duration of the Interest Period for any LIBO Rate Loans to
be Continued or to result from such Conversion, and the date of Conversion or
Continuation (which shall be a Business Day) and shall be irrevocable and
effective only upon receipt by the Administrative Agent not later than 11:00
a.m. New York time on the number of Business Days specified above prior to the
relevant date of Conversion or Continuation. In the event that the Company fails
to select the Type of Loan or the duration of any Interest Period for any LIBO
Rate Loan, within the time period specified above, such Loan (if outstanding as
a LIBO Rate Loan) will be automatically Converted into a Base Rate Loan on the
last day of the then current Interest Period for such Loan or (if outstanding as
a Base Rate Loan) will remain as, or (if not then outstanding) will be made as,
a Base Rate Loan.

2.12. Extension of Commitment Termination Date.

(a) Request for Extension. The Company may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not more than 60 days and not
less than 30 days prior to each anniversary of the Effective Date (such
anniversary date, the “Extension Date”), request (each, an “Extension Request”)
that the Lenders extend the Commitment Termination Date then in effect (the
“Existing Commitment Termination Date”) for an additional one year. Each Lender,
acting in its sole discretion, shall, by notice to the Company and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable by the Company) following the date of the Company’s notice,
advise the Company and the Administrative Agent whether or not such Lender
agrees to such extension; provided that any Lender that does not so advise the
Company shall be deemed to have denied such Extension Request. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.

(b) Replacement of Non-extending Lenders. The Company shall have the right at
any time on or prior to the relevant Extension Date to replace any non-extending
Lender with, and otherwise add to this Agreement, one or more other lenders
(which may include any Lender) (each an “Additional Commitment Lender”) in each
case with the consent of the Administrative Agent and each Issuing Bank (such
consent in each case not to be unreasonably withheld). Each

 

Credit Agreement

 

- 34 -



--------------------------------------------------------------------------------

Additional Commitment Lender which has been so approved shall enter into an
agreement in form and substance satisfactory to the Company and the
Administrative Agent pursuant to which such Additional Commitment Lender shall,
effective as of the Extension Date, undertake a Commitment and (if not already a
Lender under this Agreement) become a Lender hereunder (and, if such Additional
Commitment Lender is already a Lender, agree to increase its Commitment
hereunder) in the agreed amount as long as each non-extending Lender being
replaced is paid in full.

(c) Effectiveness of Extension. If (and only if) the total of the Commitments of
the Lenders that have agreed in connection with any Extension Request to extend
the Existing Commitment Termination Date and the additional Commitments of the
Additional Commitment Lenders shall be at least 50% of the total Commitments in
effect immediately prior to the Extension Date, then, effective as of the
Extension Date, the Commitment Termination Date, with respect to the Commitment
of each Lender that has agreed to so extend its Commitment and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Commitment Termination Date (or, if such date is not a
Business Day, such Commitment Termination Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

Notwithstanding the foregoing, the extension of the Existing Commitment
Termination Date shall not be effective with respect to any Lender unless as of
the relevant Extension Date (i) no Default shall have occurred and be continuing
and (ii) the representations and warranties of the Borrowers set forth in
Section 7 and in the other Credit Documents shall be true and complete on and as
of such date with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) (and the Administrative
Agent shall have received a certification to such effect from a financial
officer of the Company, together with such evidence and other related documents
as the Administrative Agent may reasonably request with respect to the Obligors’
authorization of the extension and their respective obligation’s hereunder).

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Lender that has not approved any Extension Request, the Commitment
Termination Date shall remain unchanged.

SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST.

3.01 Repayment of Loans.

(a) Each Borrower hereby promises to pay to the Administrative Agent for account
of each Lender the principal amount of each Committed Loan made by such Lender
to such Borrower in the Currency of such Committed Loan, and each Committed Loan
shall mature, on the Commitment Termination Date.

(b) Each Borrower hereby promises to pay to the Administrative Agent for account
of each Lender the principal amount of each Competitive Loan made by such Lender
to such Borrower in the Currency of such Competitive Loan, and each Competitive
Loan shall mature, on the last day of the Interest Period therefor.

 

Credit Agreement

 

- 35 -



--------------------------------------------------------------------------------

(c) The Company hereby promises to pay to each Issuing Bank the amounts as
expressly provided in Section 2.04.

3.02 Interest.

(a) Each Borrower hereby promises to pay to the Administrative Agent for account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender to such Borrower, in the Currency of such Loan, for the period commencing
on the date of such Loan to but excluding the date such Loan shall be paid in
full, at the following rates per annum:

(i) during such period as such Loan is a Base Rate Loan, the Base Rate (as in
effect from time to time) plus, for each Commitment Utilization Day, the
Additional Margin;

(ii) during such period as such Loan is a Committed LIBOR Loan, for each
Interest Period relating thereto, the Adjusted LIBO Rate for such Loan for such
Interest Period plus the Applicable Margin plus, for each Commitment Utilization
Day, the Additional Margin;

(iii) if such Loan is a Competitive LIBOR Loan, the Adjusted LIBO Rate for such
Loan for the Interest Period therefor plus (or minus) the Margin quoted by the
Lender making such Loan in accordance with Section 2.03; and

(iv) if such Loan is a Set Rate Loan, the Competitive Bid Rate for such Loan for
the Interest Period therefor quoted by the Lender making such Loan in accordance
with Section 2.03.

Notwithstanding the foregoing, each Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of any Loan made by such Lender to such
Borrower, and (to the fullest extent permitted by law) on any other amount
payable by such Borrower hereunder or under the Note of such Borrower held by
such Lender to or for account of such Lender, which shall not be paid in full
when due (whether at stated maturity, by acceleration or otherwise), for the
period commencing on the due date thereof until the same is paid in full.

(b) Accrued interest on each Loan shall be payable (i) (in the case of a Base
Rate Loan) quarterly on the Quarterly Dates, (ii) in the case of a LIBOR Rate
Loan, on the last day of each Interest Period therefor and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period and (iii) (in the case of any Committed LIBOR Loan
Converted into a Base Rate Loan pursuant to Section 2.11(b)) on the date of
Conversion (but only on the principal amount so Converted), except that interest
payable at the Post-Default Rate shall be payable from time to time on demand.

 

Credit Agreement

 

- 36 -



--------------------------------------------------------------------------------

(c) Promptly after the determination of any Adjusted LIBO Rate provided for
herein, the Administrative Agent shall (i) notify the Lenders to which interest
at such Adjusted LIBO Rate is payable and the Company thereof and (ii) at the
request of the Company, furnish to the Company a copy of Page 3750 of the
Telerate Service (or such successor or substitute page of such Service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page for such Service) on the
basis of which the relevant LIBO Rate was determined. At any time that the
Administrative Agent determines the Adjusted LIBO Rate on a basis other than
using Page 3750 of the Telerate Service, the Administrative Agent shall promptly
notify the Company.

3.03 Redenomination. Anything in Section 3.01 or 3.02 to the contrary
notwithstanding, if any Borrower shall fail to pay any principal or interest
denominated in any Alternative Currency on the original due date therefor
(without giving effect to any acceleration under Section 9), the amount so in
default shall automatically be redenominated in Dollars on such original due
date therefor in an amount equal to the Dollar Equivalent therefor.

SECTION 4. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

4.01 Payments.

(a) Except to the extent otherwise provided herein, all payments of principal of
and interest on Loans made in Dollars and all reimbursement obligations in
respect of Letters of Credit, and other amounts (other than the principal of and
interest on Loans made in an Alternative Currency) payable by any Obligor under
this Agreement and the Notes, shall be made in Dollars, and all payments of
principal of and interest on Loans made in an Alternative Currency shall (except
as otherwise provided in Section 3.03) be made in such Alternative Currency, in
immediately available funds, without deduction, set-off or counterclaim, to the
Administrative Agent’s Account for such Currency, for account of the Lenders,
not later than 2:00 p.m. New York time (in the case of Loans denominated in
Dollars) or 11:00 a.m. local time in the location of the Administrative Agent’s
Account (in the case of Loans denominated in an Alternative Currency), on the
date on which such payment shall become due (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day).

(b) If any Borrower shall default in the payment when due of any principal,
interest or other amounts to be made by such Borrower under this Agreement or
the Notes, any Lender for whose account any such payment is to be made may (but
shall not be obligated to) debit the amount of any such payment due such Lender
which is not made by such time to any ordinary deposit account of such Borrower
with such Lender (with notice to the Company and the Administrative Agent).

(c) The Company on its behalf and on behalf of any other Borrower shall, at the
time of making each payment under this Agreement or any Note for account of any
Lender, specify to the Administrative Agent the Loans or other amounts payable
by such Borrower hereunder to which such payment is to be applied (and in the
event that the payor fails to so specify, or if an Event of Default has occurred
and is continuing, such Lender may apply such payment received by it from the
Administrative Agent to such amounts then due and owing to such Lender as such
Lender may determine).

 

Credit Agreement

 

- 37 -



--------------------------------------------------------------------------------

(d) Each payment received by the Administrative Agent under this Agreement or
any Note for account of any Lender shall be paid promptly to such Lender, in
immediately available funds.

(e) If the due date of any payment under this Agreement or any Note would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for any
principal so extended for the period of such extension.

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from the Lenders of Committed Loans under Section 2.01 shall
be made from the Lenders, each payment of fees under Section 2.07 shall be made
for account of the Lenders, and each reduction of the amount or termination of
the Commitments under Section 2.06 shall be applied to the Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments, and
the Conversion or Continuation of Committed Loans of a particular Type (other
than Conversions provided for by Section 5.04) shall be made pro rata among the
relevant Lenders according to their respective Commitments; (b) each payment of
principal of Committed Loans by any Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Committed Loans held by the Lenders; and (c) each payment of interest on
Committed Loans by any Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest due and payable to the
respective Lenders; provided that, if an Event of Default shall have occurred
and be continuing, each payment of principal of and interest on the Loans and
other amounts owing hereunder by any Borrower shall be made for account of the
Lenders pro rata in accordance with the aggregate amounts of all principal of
and interest on the Loans and all other amounts owing hereunder by such Borrower
then due and payable to the respective Lenders.

4.03 Computations. Interest on Loans and the fees payable pursuant to
Section 2.07 shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which payable; provided that interest on Base Rate Loans and
Loans in Pounds Sterling shall be computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

4.04 Non-Receipt of Funds by the Administrative Agent.

Unless the Administrative Agent shall have been notified by a Lender, an Issuing
Bank or the Company on behalf of any Borrower (each, a “Payor”) prior to the
time by, and on the date on, which such Payor is scheduled to make payment to
the Administrative Agent of (in the case of a Lender or Issuing Bank) a payment
to be made by it hereunder or (in the case of any Borrower) a payment to the
Administrative Agent for account of one or more of the Lenders or Issuing Banks
hereunder (such payment being herein called the “Required Payment”), which
notice shall be

 

Credit Agreement

 

- 38 -



--------------------------------------------------------------------------------

effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent to but not including
the date the Administrative Agent recovers such amount (the “Advance Period”) at
a rate per annum equal to (a) if the recipient is a Borrower, the Base Rate in
effect on such day and (b) if the recipient is a Lender or Issuing Bank, the
Federal Funds Rate in effect on such day; and, if such recipient(s) shall fail
promptly to make such payment, the Administrative Agent shall be entitled to
recover such amount, on demand, from the Payor, together with interest thereon
for each day during the Advance Period at a rate per annum equal to (i) if the
Payor is a Borrower, the rate of interest payable on the Required Payment as
provided in the second sentence of Section 3.02(a) and (ii) if the Payor is a
Lender or Issuing Bank, during the period commencing on the date such amount was
so made available to but excluding the date three Business Days following such
date, the Federal Funds Rate in effect on such day and, thereafter, the Base
Rate in effect on such day.

4.05 Set-off; Sharing of Payments.

(a) Each Obligor agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender and each of its Affiliates shall be entitled, at its option, to
offset balances held by it for account of such Obligor at any of its offices, in
Dollars or in any other Currency, against any principal of or interest on any of
such Lender’s Loans or participations in LC Disbursements which is not paid when
due (regardless of whether such balances are then due to such Obligor) in which
case it shall promptly notify such Obligor (through notice to the Company) and
the Administrative Agent thereof, provided that such Lender’s failure to give
such notice shall not affect the validity thereof.

(b) If any Lender shall obtain payment of any principal of or interest on any
Committed Loan or participations in LC Disbursements made by it under this
Agreement through the exercise of any right of set-off, bankers’ lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the amounts then due
hereunder to such Lender in respect of Committed Loans or participations in LC
Disbursements than the percentage received by any other Lenders, it shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Committed Loans or
participations in LC Disbursements made by such other Lenders (or in the
interest thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such excess payment (net of any expenses
which may be incurred by such Lender in obtaining or preserving such excess
payment) pro rata in accordance with the unpaid principal and interest on the
Committed Loans or participations in LC Disbursements held by each of the
Lenders. To such end all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment

 

Credit Agreement

 

- 39 -



--------------------------------------------------------------------------------

is rescinded or must otherwise be restored. Each Obligor agrees that any Lender
so purchasing a participation (or direct interest) in the Committed Loans or
participations in LC Disbursements made by other Lenders (or in the interest
thereon, as the case may be) may exercise all rights of set-off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or participations in LC Disbursements
(or in the interest thereon, as the case may be) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of any Obligor. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share in the
benefits of any recovery on such secured claim.

SECTION 5. YIELD PROTECTION AND ILLEGALITY.

5.01 Additional Costs.

(a) Each Borrower shall pay directly to each Lender or Issuing Bank from time to
time such amounts as such Lender or Issuing Bank may determine to be necessary
to compensate such Lender or Issuing Bank for any costs that such Lender or
Issuing Bank determines are attributable to its making or maintaining of any
LIBO Rate Loans or Set Rate Loans or its obligation to make any LIBO Rate Loans
hereunder or to participate in, issue or maintain any Letter of Credit, or any
reduction in any amount receivable by such Lender hereunder in respect of any of
such Loans, such Letters of Credit or such obligation (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

(i) changes the basis of taxation of any amounts payable to such Lender or
Issuing Bank under this Agreement or its Notes in respect of any of such Loans
or Letters of Credit (other than taxes imposed on or measured by the overall net
income of such Lender or such Issuing Bank or of its Applicable Lending Office
for any of such Loans or Letters of Credit by the jurisdiction in which such
Lender or Issuing Bank has its principal office or such Applicable Lending
Office); or

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Adjusted LIBO Rate for such Loan and Mandatory Costs utilized in the
determination of the LIBO Rate for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including, without limitation, any of such Loans or any deposits
referred to in the definition of “LIBO Rate” in Section 1.01), or any commitment
of such Lender (including, without limitation, the Commitment of such Lender
hereunder); or

(iii) imposes any other condition affecting this Agreement or its Notes (or any
of such extensions of credit or liabilities) or its Commitment.

 

Credit Agreement

 

- 40 -



--------------------------------------------------------------------------------

If any Lender requests compensation from any Borrower under this
Section 5.01(a), the Company may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue LIBO Rate Loans or to Convert Base Rate Loans into LIBO Rate Loans,
until the Regulatory Change giving rise to such request ceases to be in effect
(in which case the provisions of Section 5.04 shall be applicable), provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(b) Without limiting the effect of the foregoing provisions of this Section 5.01
(but without duplication), if any Lender or Issuing Bank determines that any
Regulatory Change regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender or the Letters of
Credit issued by such Issuing Bank to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
or Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) Each Lender or Issuing Bank shall notify the Company of any event occurring
after the date hereof entitling such Lender or Issuing Bank to compensation
under paragraph (a) or (b) of this Section 5.01 as promptly as practicable, but
in any event within 45 days, after such Lender or Issuing Bank obtains actual
knowledge thereof. If any Lender or Issuing Bank fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
or Issuing Bank shall, with respect to compensation payable pursuant to this
Section 5.01 in respect of any costs resulting from such event, only be entitled
to payment under this Section 5.01 for costs incurred from and after the date 45
days prior to the date that such Lender or Issuing Bank does give such notice.
Each Lender or Issuing Bank will furnish to the Company a certificate setting
forth the basis and amount of each request by such Lender or Issuing Bank for
compensation under paragraph (a) or (b) of this Section 5.01. Determinations and
allocations by any Lender or Issuing Bank for purposes of this Section 5.01 of
the effect of any Regulatory Change pursuant to paragraph (a) of this
Section 5.01, or of the effect of capital maintained pursuant to paragraph
(b) of this Section 5.01, on its costs or rate of return of maintaining Loans or
Letters of Credit or its obligation to make Loans or issue Letters of Credit, or
on amounts receivable by it in respect of Loans or Letters of Credit, and of the
amounts required to compensate such Lender or Issuing Bank under this
Section 5.01, shall be conclusive absent manifest error, provided that such
determinations and allocations are made on a reasonable basis.

(d) Each Lender or Issuing Bank will designate a different Applicable Lending
Office for the Loans or Letters of Credit of such Lender or Issuing Bank, as the
case may be, affected by any event specified in paragraphs (a) or (b) of this
Section 5.01 or in Section 5.03 if such designation will avoid the need for, or
reduce the amount of, such compensation or suspension, as the case may be, and
will not, in the sole opinion of such Lender or Issuing Bank, be disadvantageous
to such Lender or Issuing Bank.

 

Credit Agreement

 

- 41 -



--------------------------------------------------------------------------------

5.02 Limitation on Types of Loans.

Anything herein to the contrary notwithstanding:

(a) if the LIBO Rate for any Currency is to be determined under the second
paragraph of the definition of “LIBO Rate” and the Administrative Agent
determines (which determination shall be conclusive) that no quotation from any
Reference Lender of interest rates for the relevant deposits referred to in such
paragraph is being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided herein; or

(b) if the LIBO Rate for any Currency is being determined under the second
paragraph of the definition of “LIBO Rate” and the Majority Lenders determine
(or any Lender that has outstanding a Competitive Bid with respect to a
Competitive LIBOR Loan, determines), which determination shall be conclusive,
and notify (or notifies, as the case may be) the Administrative Agent that the
relevant rates of interest referred to in the second paragraph of the definition
of “LIBO Rate” do not adequately cover the cost to such Lenders (or such quoting
Lender) of making or maintaining its LIBO Rate Loans in such Currency;

then the Administrative Agent shall give the Company and each Lender prompt
notice thereof, and so long as such condition remains in effect, the Lenders (or
such quoting Lender) shall be under no obligation to make additional LIBO Rate
Loans in such Currency, to Continue LIBO Rate Loans in such Currency or to
Convert Loans of another Type or Currency into LIBO Rate Loans in such Currency.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain LIBO Rate Loans hereunder in any
Currency, then such Lender shall promptly notify the Company thereof (with a
copy to the Administrative Agent) and such Lender’s obligation to make or
Continue, or Convert Base Rate Loans into, Committed LIBOR Loans in such
Currency shall be suspended until such time as such Lender may again make and
maintain Committed LIBOR Loans in such Currency (in which case the provisions of
Section 5.04 shall be applicable), and such Lender shall no longer be obligated
to make any Competitive LIBOR Loan in such Currency that it has offered to make.

5.04 Base Rate Loans Pursuant to Sections 5.01 and 5.03. If the obligation of
any Lender to make, Continue, or to Convert Base Rate Loans into, any LIBO Rate
Loans in Dollars shall be suspended pursuant to Section 5.01 or 5.03 (Loans of
such type being herein called “Affected Loans” and such type being herein called
the “Affected Type”), all Loans in Dollars (other than Competitive Loans) which
would otherwise be made by such Lender as Loans of the Affected Type shall be
made instead as Base Rate Loans (and, if an event referred to in Section 5.03
has occurred and such Lender so requests by notice to the Company with a copy to
the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be

 

Credit Agreement

 

- 42 -



--------------------------------------------------------------------------------

automatically Converted into Base Rate Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
Converted into) Base Rate Loans, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its Base
Rate Loans. If such Lender gives notice to the Company with a copy to the
Administrative Agent that the circumstances specified in Section 5.01 or 5.03
that gave rise to the Conversion of such Lender’s Affected Loans pursuant to
this Section 5.04 no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Loans of the Affected Type
made by other Lenders are outstanding, such Lender’s Base Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Committed Loans held by the
Lenders holding Loans of the Affected Type and by such Lender are held pro rata
(as to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

5.05 Compensation. Each Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense which such Lender determines are attributable to:

(a) any payment, prepayment or Conversion of a LIBO Rate Loan or a Set Rate Loan
made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 9) on a date other than the last
day of the Interest Period for such Loan; or

(b) any failure by such Borrower for any reason (excluding only failure due
solely to a default by any Lender or the Administrative Agent in its obligation
to provide funds to such Borrower hereunder but including, without limitation,
the failure of any of the conditions precedent specified in Section 6 to be
satisfied) to borrow a LIBO Rate Loan or a Set Rate Loan from such Lender on the
date for such borrowing specified in the relevant notice of borrowing given
pursuant to Section 2.02 or 2.03(b).

Without limiting the effect of the preceding sentence, such compensation shall
include, in the case of a Loan, an amount equal to the excess, if any, of
(i) the amount of interest which otherwise would have accrued on the principal
amount so paid, prepaid or Converted or not borrowed for the period from the
date of such payment, prepayment, Conversion or failure to borrow to the last
day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such Loan
provided for herein over (ii) the interest component of the amount such Lender
would have bid in the London interbank market for deposits in the applicable
Currency of leading banks (if such Loan is a LIBO Rate Loan) or in the United
States certificate of deposit market for issuance at face value of certificates
of deposit for Dollar deposits (if such Loan is a Set Rate Loan) in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender).

 

Credit Agreement

 

- 43 -



--------------------------------------------------------------------------------

5.06 Taxes.

(a) Each Approved Designated Borrower agrees to pay to each Lender and Issuing
Bank such additional amounts as are necessary in order that the net payment of
any amount due to such Lender or Issuing Bank hereunder after deduction for or
withholding in respect of any Taxes imposed with respect to such payment will
not be less than the amount stated herein to be then due and payable, provided
that the foregoing obligation to pay such additional amounts shall not apply:

(i) to any payment to any Lender hereunder unless such Lender is, on the date
such Borrower became a Borrower hereunder (which, in the case of the Company,
means the date hereof and, in the case of any other Approved Designated
Borrower, means the date of the Designation Letter of such Approved Designated
Borrower) or (if later) on the date such Lender becomes a Lender hereunder as
provided in Section 12.05(b) and on the date of any change in the Applicable
Lending Office of such Lender, entitled to a complete exemption from withholding
or deduction by such Approved Designated Borrower of Taxes on all interest to be
received by such Lender hereunder in respect of the Loans made by such Lender to
such Approved Designated Borrower, or

(ii) to any such Taxes required to be deducted or withheld solely by reason of
the failure of such Lender or Issuing Bank to comply with applicable
certification, information, documentation or other reporting requirements
concerning the nationality, residence, identity or connections with such
Borrower’s Jurisdiction if such compliance is required by treaty, statute or
regulation as a precondition to relief or exemption from such Taxes.

For the purposes of this Section 5.06(a), the term “Taxes” shall mean with
respect to any Approved Designated Borrower all present and future income,
stamp, registration and other taxes and levies, imposts, deductions, charges,
compulsory loans and withholdings whatsoever, and all interest, penalties or
similar amounts with respect thereto, now or hereafter imposed, assessed, levied
or collected by such Approved Designated Borrower’s Jurisdiction on or in
respect of the Credit Documents, the principal of and interest on the Loans and
any other amounts payable under any of the Credit Documents, the recording,
registration, notarization or other formalization of any thereof, the
enforcement thereof or the introduction thereof in any judicial proceedings, or
on or in respect of any payments of principal, interest, premium, charges, fees
or other amounts made on, under or in respect of any thereof (excluding,
however, income or franchise taxes imposed on or measured by the overall net
income or capital of a Lender (or its Applicable Lending Office) by such
Approved Designated Borrower’s Jurisdiction as a result of such Lender being
organized under the laws of or resident in such Approved Designated Borrower’s
Jurisdiction or of its Applicable Lending Office being located or carrying on
business in such Approved Designated Borrower’s Jurisdiction).

(b) Within 30 days after paying any amount to the Administrative Agent or any
Lender or Issuing Bank from which it is required by law to make any deduction or
withholding, and within 30 days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, the relevant
Borrower shall deliver to the Administrative Agent for delivery to such Lender
or Issuing Bank evidence satisfactory to such Lender or Issuing Bank of such
deduction, withholding or payment (as the case may be).

 

Credit Agreement

 

- 44 -



--------------------------------------------------------------------------------

5.07 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 5.01 or 5.06, or any Lender’s obligation to make Loans of any Type or
denominated in any Currency shall be suspended pursuant to Section 5.01 (any
such Lender requesting such compensation, or whose obligations are so suspended,
being herein called a “Requesting Lender”), the Company, upon three Business
Days’ notice to the Administrative Agent given when no Default shall have
occurred and be continuing, may require that such Requesting Lender transfer all
of its right, title and interest under this Agreement to any bank or other
financial institution or entity identified by the Company that is satisfactory
to the Administrative Agent (a) if such bank or other financial institution or
entity (a “Proposed Lender”) agrees to assume all of the obligations of such
Requesting Lender hereunder, and to purchase all of such Requesting Lender’s
Loans and participations in LC Disbursements hereunder for consideration equal
to the aggregate outstanding principal amount of such Requesting Lender’s Loans
and participations in LC Disbursements, together with interest thereon to the
date of such purchase, and satisfactory arrangements are made for payment to
such Requesting Lender of all other amounts payable hereunder to such Requesting
Lender on or prior to the date of such transfer (including any fees accrued
hereunder and any amounts that would be payable under Section 5.05 as if all of
such Requesting Lender’s Loans and participations in LC Disbursements were being
prepaid in full on such date) and (b) if such Requesting Lender has requested
compensation pursuant to Section 5.01 or 5.06, such Proposed Lender’s aggregate
requested compensation, if any, pursuant to said Section 5.01 or 5.06 with
respect to such Requesting Lender’s Loans and participations in LC Disbursements
is lower than that of the Requesting Lender. Subject to the provisions of
Section 12.05(b), such Proposed Lender shall be a “Lender” for all purposes
hereunder. Without prejudice to the survival of any other agreement of the
Company hereunder the agreements of the Company contained in Sections 5.01, 5.06
and 12.03 (without duplication of any payments made to such Requesting Lender by
the Company or the Proposed Lender) shall survive for the benefit of such
Requesting Lender under this Section 5.07 with respect to the time prior to such
replacement.

SECTION 6. CONDITIONS PRECEDENT.

6.01 Effective Date.

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived pursuant to
Section 12.04):

(a) The Administrative Agent shall have received each of the following documents
(with sufficient copies for each Lender), each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance:

 

Credit Agreement

 

- 45 -



--------------------------------------------------------------------------------

(i) A counterpart of this Agreement signed on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent that such party has
signed a counterpart of this Agreement.

(ii) Certified copies of the charter and by-laws of, and all corporate action
taken by, the Company approving this Agreement and the Notes (if any) to be made
by the Company, borrowings by the Company and the guarantee of the Company set
forth in Section 11 (including, without limitation, a certificate setting forth
the resolutions of the Board of Directors of the Company adopted in respect of
the transactions contemplated hereby).

(iii) A certificate of the Company in respect of each of the officers (1) who is
authorized to sign this Agreement, the Notes, Competitive Bid Requests,
Designation Letters and Termination Letters, together with specimen signatures,
and (2) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection herewith and
with the Notes and the transactions contemplated hereby and thereby. The
Administrative Agent and each Lender may conclusively rely on such certificate
until they receive notice in writing from the Company to the contrary.

(iv) An opinion dated the Effective Date of Schiff Hardin LLP, special Illinois
counsel to the Company, substantially in the form of Exhibit A-1 hereto (and the
Company hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent); and an opinion dated the Effective Date of Dale L.
Matschullat, Vice-President - General Counsel to the Company, substantially in
the form of Exhibit A-2 hereto (and the Company hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).

(v) An opinion dated the Effective Date of Milbank, Tweed, Hadley & McCloy LLP,
special New York counsel to the Administrative Agent, substantially in the form
of Exhibit B hereto.

(b) The Lenders and the Administrative Agent shall have received all fees and
other amounts as the Company shall have agreed to pay in connection herewith.

(c) The Administrative Agent shall have received evidence that (i) all
commitments under the Company’s Five-Year Credit Agreement dated as of June 14,
2002 (as amended) have terminated and (ii) all principal, interest, fees and
other amounts payable thereunder that are accrued to the Effective Date and/or
unpaid have been paid in full.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.04)
at or prior to 3:00 p.m., New York City time, on November 30, 2005 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Credit Agreement

 

- 46 -



--------------------------------------------------------------------------------

6.02 Initial and Subsequent Credit Extensions.

The obligation of any Lender to make any Credit Extension hereunder (including,
without limitation, the initial Credit Extension hereunder) is subject to the
further conditions precedent that, as of the date of such Credit Extension and
after giving effect thereto and the intended use thereof:

(a) no Default shall have occurred and be continuing; and

(b) the representations and warranties made by the Company (and, if such Credit
Extension involves any other Borrower, by such Borrower) in Section 7 (other
than Sections 7.02(c) and 7.03, except if such Credit Extension is made on the
Effective Date) shall be true on and as of the date of such Credit Extension
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

Each notice of borrowing by the Company hereunder (whether on its own behalf or
on behalf of any other Borrower) and the issuance, amendment, renewal or
extension of any Letter of Credit shall constitute a certification by the
Company to the effect set forth in the preceding sentence (both as of the date
of such notice and, unless the Company otherwise notifies the Administrative
Agent prior to the date of such Credit Extension, as of the date of such Credit
Extension).

SECTION 7. REPRESENTATIONS AND WARRANTIES. The Company and (with respect only to
Sections 7.01, 7.04, 7.05, 7.06 and 7.16) each Designated Borrower represent and
warrant to the Lenders that:

7.01 Corporate Existence.

Each of the Company and its Significant Subsidiaries and each Designated
Borrower: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation; (b) has all requisite corporate
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary except where failure so to qualify would not have a
Material Adverse Effect.

7.02 Financial Condition.

(a) The consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2003 and December 31, 2004 and the related consolidated statements
of income, cash flows and stockholders’ equity of the Company and its
Subsidiaries for the fiscal years ended on said dates, with the opinion thereon
of Ernst & Young LLP, heretofore furnished to

 

Credit Agreement

 

- 47 -



--------------------------------------------------------------------------------

each of the Lenders, are complete and correct and fairly present the
consolidated financial condition of the Company and its Subsidiaries as at said
dates and the consolidated results of their operations for the fiscal year ended
on said dates, all in accordance with generally accepted accounting principles.
Neither the Company nor any of its Subsidiaries had on said dates any material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheet as at said dates.

(b) The consolidated balance sheets of the Company and its Subsidiaries as of
June 30, 2005 and the related consolidated statements of income, cash flows and
stockholders’ equity of the Company and its Subsidiaries for the six-month
period ended on said date, heretofore furnished to each of the Lenders, are
complete and correct and fairly present the consolidated financial condition of
the Company and its Subsidiaries as at said date and the consolidated results of
their operations for the six-month period ended on said date, all in accordance
with generally accepted accounting principles. Neither the Company nor any of
its Subsidiaries had on said date any material contingent liabilities, material
liabilities for taxes, material unusual forward or long-term commitments or
material unrealized or anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said balance sheet as at
said date.

(c) Since December 31, 2004, there has been no material adverse change in the
consolidated financial condition, operations, business or prospects of the
Company and its Subsidiaries (taken as a whole).

7.03 Litigation.

There are no legal or arbitral proceedings or any proceedings or investigations
by or before any governmental or regulatory authority or agency, now pending or
(to the knowledge of the Company) threatened against the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

7.04 No Breach.

The making or performance of this Agreement or the Notes, and the consummation
of the transactions herein contemplated, will not conflict with or result in a
breach of, or require any consent under, the charter or by-laws of the Company
and each other Borrower or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any of them is bound or to which any of them is subject, or
constitute a default under any such agreement or instrument, or constitute a
tortious interference with any agreement, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Company or any
of its Subsidiaries pursuant to the terms of any such agreement or instrument.

 

Credit Agreement

 

- 48 -



--------------------------------------------------------------------------------

7.05 Corporate Action.

Each Borrower has all necessary corporate power and authority to make and
perform its obligations under this Agreement and the Notes; the making and
performance of this Agreement and the Notes by each Borrower have been duly
authorized by all necessary corporate action on the part of such Borrower; and
this Agreement has been duly and validly executed and delivered by the Company
and constitutes, and each of the Notes of any Borrower when executed and
delivered by such Borrower for value will constitute, the legal, valid and
binding obligation of the respective Borrower, enforceable in accordance with
their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally.

7.06 Approvals.

No authorizations, approvals or consents of, and no filings or registrations
with, any governmental or regulatory authority or agency are necessary for the
execution, delivery or performance by each Borrower of this Agreement or the
Notes of such Borrower or for the validity or enforceability of any thereof.

7.07 Use of Credit.

Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation U or X of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Credit Extension
hereunder will be used in a manner that will cause any Borrower to violate said
Regulation X or any Lender to violate said Regulation U.

7.08 ERISA.

Each of the Company and each ERISA Affiliate has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each of its
Plans and is (and to the best of its knowledge in the case of any Multiemployer
Plan is) in compliance with the currently applicable provisions of ERISA and the
Code, and has not incurred any liability on account of the termination of any of
its Plans to the PBGC or any of its Plans and has not incurred any withdrawal
liability to any Multiemployer Plan, in each case except to the extent failure
to do so would not reasonably be expected to have a Material Adverse Effect.

7.09 Investment Company Act; Public Utility Holding Company Act.

Neither the Company nor any of its Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

 

Credit Agreement

 

- 49 -



--------------------------------------------------------------------------------

7.10 Credit Agreements.

Schedule I hereto is a complete and correct list, as of the date hereof, of each
credit agreement, loan agreement, indenture, purchase agreement, Guarantee or
other arrangement (other than a letter of credit) providing for or otherwise
relating to any extension of credit (or commitment for any extension of credit)
to, or Guarantee by, the Company or any of its Subsidiaries the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$5,000,000 and the aggregate principal or face amount outstanding or which may
become outstanding under each such arrangement is correctly described (as of
September 30, 2005) in said Schedule I.

7.11 Hazardous Materials.

The Company and each of its Subsidiaries have obtained all permits, licenses and
other authorizations that are required under all Environmental Laws, except to
the extent failure to have any such permit, license or authorization would not
have a Material Adverse Effect. The Company and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply would not have a Material Adverse Effect. Except as heretofore
disclosed to the Lenders, there have been no environmental investigations,
studies, audits, tests, reviews or other analyses conducted by or that are in
the possession of the Company or any of its Subsidiaries with respect to any
property or facility now or previously owned or leased by the Company or any of
its Environmental Affiliates which reveal facts or circumstances that could
reasonably be expected to have a Material Adverse Effect.

7.12 Taxes.

The Company and its Subsidiaries are members of an affiliated group of
corporations filing consolidated returns for Federal income tax purposes, of
which the Company is the “common parent” (within the meaning of Section 1504 of
the Code) of such group. The Company and its Subsidiaries have filed all Federal
income tax returns and all other material tax returns and information statements
that are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Company or any of its
Subsidiaries. The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Company, adequate. The United States Federal income tax returns
of the Company and its Subsidiaries have been examined and/or closed through the
fiscal years of the Company and its Subsidiaries ended on or before December 31,
2002. The Company has not given or been requested to give a waiver of the
statute of limitations relating to the payment of Federal, state, local and
foreign taxes or other impositions.

 

Credit Agreement

 

- 50 -



--------------------------------------------------------------------------------

7.13 True and Complete Disclosure.

The information, reports, financial statements, exhibits and schedules furnished
in writing by or on behalf of the Company to the Lenders in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
are made, not misleading. All written information furnished after the date
hereof by the Company and its Subsidiaries to the Lenders in connection with
this Agreement and the transactions contemplated hereby will be true, complete
and accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein or
in a report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lenders for use in connection with the transactions
contemplated hereby.

7.14 Subsidiaries.

As of the date hereof, each of the Company and its Subsidiaries (as disclosed in
the periodic reports which the Company has filed with the Securities and
Exchange Commission) owns, free and clear of Liens, and has the unencumbered
right to vote all of its outstanding ownership interests in, each Subsidiary
held by it and all of the issued and outstanding capital stock of each such
Person is validly issued, fully paid and nonassessable.

7.15 Compliance with Law.

As of the date hereof, the Company and its Subsidiaries are in compliance with
all applicable laws and regulations, except to the extent that failure to comply
therewith would not have a Material Adverse Effect.

7.16 Designated Borrower Approvals.

No authorizations, approvals or consents of, and no filings or registrations
with, any governmental or regulatory authority or agency that have not been
obtained by the time any Subsidiary of the Company becomes a Designated Borrower
are necessary for the execution, delivery or performance by such Designated
Borrower of the Designation Letter of such Designated Borrower, this Agreement
or the Notes of such Designated Borrower or for the validity or enforceability
of any thereof or for the borrowing by such Designated Borrower hereunder.

SECTION 8. COVENANTS OF THE COMPANY. The Company agrees that, so long as any of
the Commitments are in effect and until payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by each Borrower hereunder
and the termination or expiration of all Letters of Credit hereunder and the
reimbursement of all LC Disbursements:

 

Credit Agreement

 

- 51 -



--------------------------------------------------------------------------------

8.01 Financial Statements.

The Company shall furnish to each of the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
of the fiscal quarterly periods of each fiscal year of the Company, consolidated
statements of income, cash flows and stockholders’ equity of the Company and its
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, and accompanied by a certificate of a senior financial
officer of the Company, which certificate shall state that said financial
statements fairly present the consolidated financial condition and results of
operations of the Company and its Subsidiaries, in accordance with generally
accepted accounting principles, as at the end of (and for) such period (subject
to normal year-end audit adjustments).

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of income, cash flows and
stockholders’ equity of the Company and its Subsidiaries for such year and the
related consolidated balance sheet as at the end of such year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of the Company and its Subsidiaries, in accordance with
generally accepted accounting principles, as at the end of (and for) such fiscal
year, and a certificate of such accountants stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Event of Default under Sections 8.10 and 8.11.

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Company shall have
filed with the Securities and Exchange Commission (or any governmental agency
substituted therefor) or any national securities exchange.

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed.

(e) as soon as possible, and in any event within 30 days after the Company knows
or has reason to know that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan of the Company have occurred or exist,
a statement signed by a senior financial officer of the Company setting forth
details respecting such event or condition and the action, if any, which the
Company or any ERISA Affiliate proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by the
Company or such ERISA Affiliate with respect to such event or condition):

 

Credit Agreement

 

- 52 -



--------------------------------------------------------------------------------

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA by more than $5,000,000 shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code);

(ii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan if at the date of such filing or
termination the fair market value of the assets of such Plan, as determined by
the Plan’s independent actuaries, is exceeded by the present value as determined
by such actuaries as of such date, of benefit commitments under such Plan by
more than $5,000,000 (including any prior terminations subject to this
provision);

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan of the
Company, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan and such action would reasonably be expected to result in
liability to the Company in excess of $5,000,000;

(iv) the complete or partial withdrawal by the Company or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan causing any
withdrawal liability in excess of $5,000,000 (including any prior withdrawals
subject to this provision), or the receipt by the Company or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA; and

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Company or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days.

(f) promptly after the Company knows or has reason to know that any Default has
occurred, a notice of such Default, describing the same in reasonable detail.

(g) from time to time such other information regarding the business, affairs or
financial condition of the Company or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

The Company will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Company (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail) and (ii) setting forth in reasonable
detail the computations necessary to determine whether the Company is in
compliance with Sections 8.06, 8.07(a)(vi), 8.08(xiii), 8.10 and 8.11 as of the
end of the respective fiscal quarter or fiscal year.

 

Credit Agreement

 

- 53 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company’s obligations to deliver documents or
information required under any of clauses (a), (b), (c) and (d) above shall be
deemed to be satisfied upon (i) the relevant documents or information being
publicly available on the Company’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such clause
and thereafter being continuously so available and (ii) the delivery by the
Company of notice to the Administrative Agent and each of the Lenders (which
notice may be given electronically (such as e-mail)) within the time period
required by such clause that such documents or information are so available;
provided that the Company shall deliver paper copies of any such documents or
information to any Lender upon request of such Lender through the Administrative
Agent.

8.02 Litigation. The Company shall promptly furnish to each Lender notice of all
legal or arbitral proceedings, and of all proceedings before any governmental or
regulatory authority or agency, instituted, or (to the knowledge of the Company)
threatened, against the Company or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

8.03 Corporate Existence, Etc. The Company shall, and shall cause each of its
Significant Subsidiaries and each of the other Borrowers to: preserve and
maintain its corporate existence and all its material rights, privileges and
franchises (except as otherwise expressly permitted under Section 8.07); comply
with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; maintain all its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted; keep proper
books of record and account in which full, true and correct entries are made of
all material dealings and transactions in relations to its business and
activities; and permit representatives of any Lender or the Administrative
Agent, during normal business hours, to examine, copy and make extracts from its
books and records, to inspect its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

8.04 Insurance. The Company shall, and shall cause each of its Subsidiaries to,
keep insured by financially sound and reputable insurers all property of a
character usually insured by corporations engaged in the same or similar
business similarly situated against loss or damage of the kinds and in the
amounts customarily insured against by such corporations and carry such other
insurance as is usually carried by such corporations.

8.05 Use of Proceeds. The proceeds of the Credit Extensions hereunder will be
used solely for general corporate purposes, including (without limitation)
commercial paper

 

Credit Agreement

 

- 54 -



--------------------------------------------------------------------------------

back-up and acquisitions (each of which uses shall be in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulations U and X of the Board of Governors of the Federal Reserve System and
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder). The Company will not
permit more than 25% of the value (as determined by any reasonable method) of
its assets, nor more than 25% of the value (as determined by any reasonable
method) of the assets of the Company and its Subsidiaries, to be represented by
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System).

8.06 Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to, incur, assume or suffer to exist obligations in respect of
standby and performance letters of credit (other than Letters of Credit issued
hereunder) in an aggregate amount exceeding 5% of Total Consolidated Assets at
any one time outstanding. The Company will not permit any of its Subsidiaries to
create, issue, incur or assume, or suffer to exist, any Indebtedness, except:

(i) Indebtedness existing on the date hereof (including any Indebtedness
incurred after the date hereof under any instrument or agreement in effect on
the date hereof), but not any renewals, extensions or refinancings of the same;

(ii) Indebtedness owing to the Company and Indebtedness owing by any Subsidiary
to another Subsidiary;

(iii) Indebtedness of any Person that becomes a Subsidiary of the Company after
the date hereof so long as such Indebtedness exists at the time such Person
becomes such a Subsidiary and was not incurred in anticipation thereof;

(iv) Capital Lease Obligations in an aggregate amount not to exceed an amount
equal to 5% of Total Consolidated Assets at any one time outstanding;

(v) Indebtedness in respect of Credit Extensions under this Agreement; and

(vi) additional Indebtedness in an aggregate amount not to exceed an amount
equal to 15% of Total Consolidated Assets at any one time outstanding.

8.07 Fundamental Changes.

(a) The Company will not, and will not permit any of its Subsidiaries to, be a
party to any merger or consolidation, and the Company will not, and will not
permit any of its Subsidiaries or operating divisions (whether now owned or
existing or hereafter acquired or designated) to, (x) sell, assign, lease or
otherwise dispose of all or substantially all of its Property whether now owned
or hereafter acquired or (y) sell, assign or otherwise dispose of any capital
stock of any such Subsidiary, or permit any such Subsidiary to issue any capital
stock, to any Person other than the Company or any of its Wholly-Owned
Subsidiaries if, after giving effect thereto, the Company does not own, directly
or indirectly, a majority of the capital stock of such Subsidiary (“Controlling
Stock Disposition”); provided that, so long as both before and after giving
effect thereto, no Default shall have occurred and be continuing:

 

Credit Agreement

 

- 55 -



--------------------------------------------------------------------------------

(i) the Company or any Subsidiary of the Company may be a party to any merger or
consolidation if it shall be the surviving corporation;

(ii) any such Subsidiary may be a party to any merger or consolidation with
another such Subsidiary (or with any Person that becomes another such Subsidiary
as a result of such merger or consolidation);

(iii) any such Subsidiary may merge into, and any such Subsidiary or operating
division may transfer any Property to, the Company;

(iv) any such Subsidiary or operating division may transfer any Property to
another such Subsidiary or operating division (or to any Person that becomes as
part of such transfer another such Subsidiary or operating division);

(v) the Company, any such Subsidiary or operating division may sell, assign,
lease or otherwise dispose of any Non-Strategic Property; and

(vi) the Company or any such Subsidiary or operating division may make sales,
assignments and other dispositions of Property (including Controlling Stock
Dispositions) and any such Subsidiary may become a party to a merger or
consolidation (each such sale, assignment, disposition, Controlling Stock
Disposition, merger or consolidation, other than those described in clauses
(i) through (v), a “Disposition”) if the aggregate book value of the Property
that was the subject of such Disposition, together with the aggregate book value
of the Property that was the subject of all other Dispositions during the
Disposition Period for such Disposition, would not exceed an amount equal to 15%
of the Total Consolidated Assets determined as of the last day of the most
recently completed fiscal year for which a consolidated balance sheet of the
Company has been furnished to the Lenders pursuant to Section 8.01.

(b) Notwithstanding anything in clauses (i) through (vi) of Section 8.07(a) to
the contrary, the Company will not, and will not permit any of its Subsidiaries
or operating divisions (whether now owned or existing or hereafter acquired or
designated) to, sell, lease, assign, transfer or otherwise dispose of (whether
in one transaction or in a series of transactions) any of its Property (whether
now owned or hereafter acquired) if such sale, assignment, lease or other
disposition (whether in one transaction or in a series of transactions) shall
have a Material Adverse Effect.

8.08 Liens. The Company shall not, and shall not permit any of its Subsidiaries
to, create, assume or suffer to exist any Lien upon any of its property or
assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation except: (i) Liens outstanding on the date hereof and listed in
Schedule II hereto; (ii) Liens for taxes or other governmental charges not yet
delinquent; (iii) Liens in respect of Property acquired or constructed or
improved by the Company or any such Subsidiary after the date hereof which Liens
exist or are created at the time of acquisition or completion of construction or
improvement of such Property or within six months thereafter to secure
Indebtedness assumed or incurred to finance all or any part of the purchase
price or cost of construction or improvement of such Property, but any such Lien
shall cover only the Property so acquired or constructed and any improvements
thereto (and any real

 

Credit Agreement

 

- 56 -



--------------------------------------------------------------------------------

property on which such Property is located); (iv) Liens on Property of any
corporation that becomes a Subsidiary of the Company after the date hereof,
provided that such Liens are in existence at the time such corporation becomes a
Subsidiary of the Company and were not created in anticipation thereof;
(v) Liens on Property acquired after the date hereof, provided that such Liens
were in existence at the time such Property was acquired and were not created in
anticipation thereof; (vi) Liens imposed by law, such as mechanics’,
materialmen’s, landlords’, warehousemen’s and carriers’ Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not past due for more than thirty days or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established; (vii) Liens under workmen’s compensation, unemployment insurance,
social security or similar legislation; (viii) Liens, deposits, or pledges to
secure the performance of bids, tenders, contracts (other than contracts for the
payment of money), leases, public or statutory obligations, surety, stay,
appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business; (ix) judgment and other
similar Liens arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (x) easements, rights-of-way, restrictions and other
similar encumbrances which, in the aggregate, do not materially interfere with
the occupation, use and enjoyment by the Company or any such Subsidiary of the
Property encumbered thereby in the normal course of its business or materially
impair the value of the Property subject thereto; (xi) Liens securing
obligations of any such Subsidiary to the Company or another Subsidiary of the
Company; (xii) Liens arising in connection with Permitted Securitizations; and
(xiii) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding 5% of Total Consolidated Assets.

8.09 Lines of Businesses. Neither the Company nor any of its Subsidiaries shall
engage to any significant extent in any line or lines of business other than the
lines of business in which they are engaged on the date hereof and any other
line or lines of business directly related to the manufacture, distribution
and/or sale of consumer or industrial products (collectively, “Permitted
Activities”). Notwithstanding the foregoing, the Company and its Subsidiaries
may engage in other lines of business as a result of the acquisition of any
Person primarily engaged in Permitted Activities so long as the Company uses its
best efforts to come into compliance with the first sentence of this
Section 8.09 within a reasonable period of time after such acquisition.

8.10 Total Indebtedness to Total Capital. The Company shall not permit the ratio
of Total Indebtedness to Total Capital at any time to be greater than 0.60 to 1;
provided that (i) in calculating Total Capital, goodwill impairment charges
taken pursuant to the Financial Accounting Standards Board shall be disregarded
to the extent such charges do not exceed $550,000,000 in the aggregate and
(ii) in calculating such ratio, quarterly income preferred securities, quarterly
income capital securities, monthly income preferred securities or other similar
securities will be treated as part of “Total Capital” and not “Total
Indebtedness”.

8.11 Interest Coverage Ratio.

The Company shall not permit the Interest Coverage Ratio as at the last day of
any fiscal quarter to be less than 4.00 to 1.00.

 

Credit Agreement

 

- 57 -



--------------------------------------------------------------------------------

8.12 Transactions with Affiliates The Company shall not, and shall not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Company and
its Subsidiaries not involving any other Affiliate.

SECTION 9. EVENTS OF DEFAULT. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

(a) Any Borrower shall default in the payment of any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable; or

(b) Any Borrower shall default in the payment of any interest on any Loan or on
any reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable hereunder or under any other Credit Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days; or

(c) The Company or any of its Subsidiaries shall default in the payment when due
of any principal of or interest on any of its other Indebtedness aggregating
$50,000,000 or more; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any Indebtedness aggregating
$50,000,000 or more shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due prior to its stated
maturity or to permit termination of the commitment to lend pursuant to any such
instrument or agreement; or

(d) Any representation, warranty or certification made or deemed made by the
Company herein or in any Designation Letter or by the Company in any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or

(e) The Company shall default in the performance of any of its obligations under
Section 8.01(f) or 8.05 through 8.12; or the Company shall default in the
performance of any of its other obligations in this Agreement and such default
shall continue unremedied for a period of 30 days after notice thereof to the
Company by the Administrative Agent or any Lender (through the Administrative
Agent); or

(f) The Company or any of its Significant Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or

 

Credit Agreement

 

- 58 -



--------------------------------------------------------------------------------

(g) The Company or any of its Significant Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(h) A proceeding or case shall be commenced against the Company or any of its
Significant Subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against it shall be
entered in an involuntary case under the Bankruptcy Code; or

(i) A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Company or the relevant Subsidiary shall not, within said period of 30 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

(j) An event or condition specified in Section 8.01(e) shall occur or exist with
respect to any Plan or Multiemployer Plan of the Company and, as a result of
such event or condition, together with all other such events or conditions, the
Company or any ERISA Affiliate shall incur or in the opinion of the Majority
Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) which, in the
determination of the Majority Lenders, would reasonably be expected to have a
Material Adverse Effect; or

(k) During any period of 25 consecutive calendar months (i) individuals who were
directors of the Company on the first day of such period and (ii) other
individuals whose election or nomination to the Board of Directors of the
Company was approved by at least a majority of the individuals referred to in
clause (i) above and (iii) other individuals whose election or nomination to the
Board of Directors of the Company was approved by at least a majority of the
individuals referred to in clauses (i) and (ii) above shall no longer constitute
a majority of the Board of Directors of the Company; or

 

Credit Agreement

 

- 59 -



--------------------------------------------------------------------------------

(l) The Guarantee provided in Section 11, or any provisions thereof, shall cease
to be in full force and effect in all material respects, or any guarantor
thereunder or any Person acting on behalf of such guarantor shall deny or
disaffirm such guarantor’s obligations under such Guarantee or shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to such Guarantee;

THEREUPON: (i) in the case of an Event of Default (other than one referred to in
clause (g) or (h) of this Section 9 in respect of the Company) (x) the
Administrative Agent may and, upon request of the Majority Lenders, shall, by
notice to the Company, cancel the Commitments and (y) the Administrative Agent
may and, upon request of the Majority Lenders, shall, by notice to the Company,
declare the principal amount of and the accrued interest on the Loans, and all
other amounts payable by the Company or any other Borrower hereunder and under
the Notes, to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the Company
and each other Borrower; and (ii) in the case of the occurrence of an Event of
Default referred to in clause (g) or (h) of this Section 9 in respect of the
Company, the Commitments shall be automatically cancelled and the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Company or any other Borrower hereunder and under the
Notes shall become automatically immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company and each other Borrower.

In addition, in the case of the occurrence of any event of the type referred to
in clause (g) or (h) of this Section 9 in respect of any Designated Borrower,
the principal amount then outstanding of, and accrued interest on, the Loans and
other amounts payable by such Designated Borrower hereunder and under its Notes
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by such Designated Borrower and the Company.

If an Event of Default shall occur and be continuing, the Administrative Agent
or the Majority Lenders may require the Company (or, in case of any Event of
Default described in clause (g) or (h) of this Section 9, the Company shall
become immediately obligated) to deposit cash collateral pursuant to
Section 2.04(j).

 

Credit Agreement

 

- 60 -



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT.

10.01 Appointment, Powers and Immunities. Each Lender and each Issuing Bank
hereby irrevocably (but subject to Section 10.08) appoints and authorizes the
Administrative Agent to act as its agent hereunder with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 shall include reference to
its Affiliates and its own and its affiliates’ officers, directors, employees
and agents): (a) shall have no duties or responsibilities except those expressly
set forth in this Agreement and shall not by reason of this Agreement be a
trustee for any Lender; (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any certificate or other document referred to or provided for in, or
received by any of them under, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
Note or any other document referred to or provided for herein or for any failure
by the Company or any other Person to perform any of its obligations hereunder
or thereunder; (c) shall not be required to initiate or conduct any litigation
or collection proceedings hereunder; and (d) shall not be responsible for any
action taken or omitted to be taken by it hereunder or under any other document
or instrument referred to or provided for herein or in connection herewith,
except for its own gross negligence or willful misconduct. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care.

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Majority Lenders (or such other number of Lenders as is expressly required
hereby), and such instructions of the Majority Lenders (or such other number of
Lenders) and any action taken or failure to act pursuant thereto shall be
binding on all the Lenders.

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
of the occurrence of a Default unless the Administrative Agent has received
notice from a Lender or the Company specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 10.07) take such action with respect to such Default as
shall be directed by the Majority Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders.

 

Credit Agreement

 

- 61 -



--------------------------------------------------------------------------------

10.04 Rights as a Lender. With respect to its Commitment and the Loans made by
it, JPMCB (and any successor acting as Administrative Agent), in its capacity as
a Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. JPMCB (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company (and any of its Affiliates) as if it were not
acting as the Administrative Agent, and JPMCB and its Affiliates may accept fees
and other consideration from the Company for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 12.03, but without limiting the
obligations of the Company under said Section 12.03), ratably in accordance with
their respective Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other documents contemplated by or referred to herein
or the transactions contemplated hereby (including, without limitation, the
costs and expenses which the Company is obligated to pay under Section 12.03 but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof, or of any such
other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and its Subsidiaries
and decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by any Obligor of this
Agreement or any other document referred to or provided for herein or to inspect
the properties or books of the Company or any Subsidiary of the Company. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Company or any Subsidiary of the Company (or any of
their affiliates) which may come into the possession of the Administrative Agent
or any of its Affiliates.

 

Credit Agreement

 

- 62 -



--------------------------------------------------------------------------------

10.07 Failure to Act. Except for action expressly required of the Administrative
Agent hereunder the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.

10.08 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and each Issuing Bank, and the Company and the Administrative Agent may
be removed at any time with or without cause by the Majority Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent’s giving
of notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and each Issuing Bank, appoint a successor Administrative Agent,
which shall be a bank with a combined capital and surplus of at least
$100,000,000 which has an office in New York, New York. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

10.09 Lead Arranger and Other Agents.

Anything herein to the contrary notwithstanding, the Sole Lead Arranger and Sole
Bookrunner and the Co-Syndication Agents listed on the cover page shall not have
any duties or responsibilities under this Agreement, except in their capacity,
if any, as Lenders.

 

Credit Agreement

 

- 63 -



--------------------------------------------------------------------------------

SECTION 11. GUARANTEE.

11.01 Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to, and the Notes held by each Lender of, any Designated
Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by any Designated Borrower under this Agreement pursuant to
its Designation Letter and under the Notes, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Company hereby further agrees that if any
Designated Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

11.02 Obligations Unconditional. The obligations of the Company hereunder are
unconditional irrespective of (a) the value, genuineness, validity, regularity
or enforceability of any of the Guaranteed Obligations, (b) any modification,
amendment or variation in or addition to the terms of any of the Guaranteed
Obligations or any covenants in respect thereof or any security therefor,
(c) any extension of time for performance or waiver of performance of any
covenant of any Designated Borrower or any failure or omission to enforce any
right with regard to any of the Guaranteed Obligations, (d) any exchange,
surrender, release of any other guaranty of or security for any of the
Guaranteed Obligations, or (e) any other circumstance with regard to any of the
Guaranteed Obligations which may or might in any manner constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent
hereof that the obligations of the Company hereunder shall be absolute and
unconditional under any and all circumstances.

The Company hereby expressly waives diligence, presentment, demand, protest, and
all notices whatsoever with regard to any of the Guaranteed Obligations and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Designated Borrower hereunder or under the
Designation Letter of such Designated Borrower or any Note of such Designated
Borrower or any other guarantor of or any security for any of the Guaranteed
Obligations.

 

Credit Agreement

 

- 64 -



--------------------------------------------------------------------------------

11.03 Reinstatement. The guarantee in this Section 11 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Designated Borrower in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder(s) of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

11.04 Subrogation. Until the termination of the Commitments and the payment in
full of the principal of and interest on the Loans and all other amounts payable
to the Administrative Agent or any Lender hereunder, the Company hereby
irrevocably waives all rights of subrogation or contribution, whether arising by
operation of law (including, without limitation, any such right arising under
the Bankruptcy Code) or otherwise, by reason of any payment by it pursuant to
the provisions of this Section 11.

11.05 Remedies. The Company agrees that, as between the Company on the one hand
and the Lenders and the Administrative Agent on the other hand, the obligations
of any Designated Borrower guaranteed under this Agreement may be declared to be
forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9, for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Designated Borrower or otherwise)
preventing such declaration as against such Designated Borrower and that, in the
event of such declaration or automatic acceleration such obligations (whether or
not due and payable by such Designated Borrower) shall forthwith become due and
payable by the Company for purposes of said Section 11.01.

11.06 Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee and shall apply to all Guaranteed Obligations whenever arising.

SECTION 12. MISCELLANEOUS.

12.01 Waiver. No failure on the part of the Administrative Agent, any Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under this Agreement, any
Designation Letter or any Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this
Agreement, any Designation Letter or any Note preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein and therein are cumulative and not exclusive of any
remedies provided by law.

 

Credit Agreement

 

- 65 -



--------------------------------------------------------------------------------

12.02 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or requests, demands,
waivers or consents under, this Agreement) shall be given or made in writing and
telecopied, mailed or delivered to the intended recipient at (i) in the case of
the Company, each Issuing Bank or the Administrative Agent, the “Address for
Notices” specified below its name on the signature pages hereof and (ii) in the
case of each Lender, the address (or telecopy) set forth in its Administrative
Questionnaire; or, as to any party, at such other address as shall be designated
by such party in a notice to each other party. Except as otherwise provided in
this Agreement, all such communications shall be deemed to have been duly given
when transmitted by telecopier or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Each Designated Borrower hereby agrees that each notice or other
communication provided for herein may be furnished to the Company or by the
Company on its behalf in the manner specified above and each Designated Borrower
further agrees that failure of the Company to deliver to such Designated
Borrower any notice furnished in accordance with this Section 12.02 shall not
affect the validity of such notice.

12.03 Expenses, Etc. The Company agrees to pay or reimburse each of the Lenders,
each Issuing Bank and the Administrative Agent for paying: (a) the reasonable
fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, in connection with (i) the preparation,
execution and delivery of this Agreement, the Designation Letters and the Notes,
the making of the Loans hereunder and the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(ii) any amendment, modification or waiver (whether or not such amendment,
modification or waiver shall become effective) of any of the terms of this
Agreement or any of the Notes; (b) all reasonable costs and expenses of the
Lenders, each Issuing Bank and the Administrative Agent (including reasonable
counsels’ fees) in connection with the enforcement of this Agreement, any
Designation Letter or any of the Notes; and (c) all transfer, stamp, documentary
or other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, any Designation Letter, any of
the Notes or any other document referred to herein.

The Company hereby agrees to indemnify the Administrative Agent, each Issuing
Bank and each Lender and each of their respective Affiliates, and each of the
respective directors, officers, employees, agents and advisors of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the

 

Credit Agreement

 

- 66 -



--------------------------------------------------------------------------------

parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

12.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be amended or modified only by an instrument
in writing signed by the Company, the Administrative Agent and the Majority
Lenders, or by the Company, and the Administrative Agent acting with the consent
of the Majority Lenders, and any provision of this Agreement may be waived by
the Majority Lenders or by the Administrative Agent acting with the consent of
the Majority Lenders; provided that no amendment, modification or waiver shall,
unless by an instrument signed by each of the Lenders affected thereby or by the
Administrative Agent acting with the consent of each of the Lenders affected
thereby: (i) increase or extend the term, or extend the time or waive any
requirement for the reduction or termination, of the Commitments, (ii) extend
the date fixed for the payment of any principal of or interest on any Loan or LC
Disbursement, (iii) reduce the amount of any principal of any Loan or LC
Disbursement or the rate at which interest or any fee is payable hereunder,
(iv) alter the terms of Section 11 or release the Company from any of its
material obligations thereunder, (v) alter the terms of this Section 12.04 or
(vi) amend the definition of the term “Majority Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
and provided, further, that any amendment of Section 10, or which increases the
obligations or alters the rights of the Administrative Agent or each Issuing
Bank hereunder, shall require the consent of the Administrative Agent or such
Issuing Bank, as the case may be.

12.05. Assignments and Participations.

(a) No Obligor may assign any of its rights or obligations hereunder or under
the Notes without the prior consent of all of the Lenders and the Administrative
Agent.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of (A) the Company, provided that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and (B) the Administrative Agent and each
Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

 

Credit Agreement

 

- 67 -



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company, the Administrative Agent and
each Issuing Bank otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 12.05, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.01, 5.05, 5.06 and 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.05(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.05(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, each Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, each Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

Credit Agreement

 

- 68 -



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.05(b) and any written
consent to such assignment required thereby, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Company, the Administrative
Agent or each Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Company, the Administrative Agent, each Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 12.04 that affects such Participant. Subject to paragraph (c)(ii) of
this Section 12.05, the Company agrees that each Participant shall be entitled
to the benefits of Sections 5.01, 5.05 and 5.06 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 12.05. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 4.05(a) as though it were a Lender,
provided such Participant agrees to be subject to Section 4.05(b) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.06 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) A Lender may furnish any information concerning the Company or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants).

 

Credit Agreement

 

- 69 -



--------------------------------------------------------------------------------

12.06 Survival. The obligations of any Borrower under Sections 5.01, 5.05 and
5.06, the obligations of the Lenders under Section 10.05 and the obligations of
the Company under Section 12.03 shall survive the repayment of the Loans, the
expiration or termination of the Letters of Credit and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made, by a notice of borrowing of Loans or the issuance or extension of Letters
of Credit hereunder shall survive the making of such Loans or the issuance or
extension of such Letters of Credit, and no Lender or Issuing Bank shall be
deemed to have waived, by reason of making any Loan or the issuance or extension
of any Letter of Credit, any Default or Event of Default which may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender, Issuing Bank or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such Loan was
made or such Letter of Credit was issued.

12.07 Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

12.08 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, each of which shall be identical and all of which, when taken
together, shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart. Except as
provided in Section 6.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

12.09 Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial;
Etc.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND ANY
ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT OBTAINED IN
CONNECTION THEREWITH, MAY BE INSTITUTED IN THE SUPREME COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK OR IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS GENERALLY
(BUT NON-EXCLUSIVELY) TO THE JURISDICTION OF EACH SUCH COURT. THE COMPANY
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE COMPANY AT ITS
ADDRESS SET FORTH UNDERNEATH ITS SIGNATURE HERETO. EACH DESIGNATED BORROWER
HEREBY AGREES THAT SERVICE OF PROCESS IN

 

Credit Agreement

 

- 70 -



--------------------------------------------------------------------------------

ANY SUCH ACTION OR PROCEEDING BROUGHT IN NEW YORK MAY BE MADE UPON SUCH
DESIGNATED BORROWER BY SERVICE UPON THE COMPANY AT THE “ADDRESS FOR NOTICES”
SPECIFIED BELOW ITS NAME ON THE SIGNATURE PAGES HEREOF AND EACH DESIGNATED
BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AUTHORIZED AGENT
(“PROCESS AGENT”) TO ACCEPT, ON BEHALF OF ITSELF AND ITS PROPERTY, SUCH SERVICE
OF PROCESS IN NEW YORK. EACH OBLIGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH OBLIGOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OBLIGOR
FURTHER AGREES THAT ANY SUCH ACTION OR PROCEEDING AGAINST THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK AND/OR ANY OF THE LENDERS SHALL BE BROUGHT ONLY IN THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR IN THE U.S.
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND THE LENDERS HEREBY CONSENT TO THE JURISDICTION OF
SUCH COURTS FOR SUCH PURPOSE.

(b) EACH OF THE OBLIGORS, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE
LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Credit Agreement

 

- 71 -



--------------------------------------------------------------------------------

12.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

12.11 Judgment Currency. This is an international loan transaction in which the
specification of Dollars or an Alternative Currency, as the case may be (the
“Specified Currency”), and any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Obligors under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency
due hereunder at the Specified Place. If for the purpose of obtaining judgment
in any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Obligor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder (an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder or under the Notes in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and each Obligor hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand in the Specified Currency, any difference between
the sum originally due to such Entitled Person in the Specified Currency and the
amount of the Specified Currency so purchased and transferred.

12.12. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), such Lender may be required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with said Act.

12.13. Waiver of Notice under Existing Credit Agreement. By its execution
hereof, each undersigned Lender that also is a party to the credit agreement
referred to in Section 6.01(c) hereby waives the provisions of such credit
agreement that would require advance notice for the termination of commitments
thereunder; provided that the foregoing waiver shall apply only to the
termination of all commitments under such credit agreement and repayment of all
loans outstanding thereunder in connection with the effectiveness of this
Agreement.

 

Credit Agreement

 

- 72 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NEWELL RUBBERMAID INC. By  

/s/ Douglas L. Martin

Name:   Douglas L. Martin Title:   Vice President-Treasurer Address for Notices:
Newell Rubbermaid Inc. 29 East Stephenson Street Freeport, Illinois 61032 Attn:
  Douglas L. Martin     Vice President-Treasurer Telecopier No.: (815)-233-8618
Telephone No.: (815)-233-8040 U.S. Federal Tax Identification No.: 36-3514169

 

Credit Agreement

 

- 73 -



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A.

  as Administrative Agent

By  

/s/ Barbara R. Marks

Name:   Barbara R. Marks Title:   Vice President Address for Notices: JPMorgan
Chase Bank, N.A. 1111 Fannin Street, 10th Floor Houston, Texas 77002-8069
Attention: Loan and Agency Telecopier No.: (713) 750-2782 Telephone No.: (713)
750-2789

 

Credit Agreement

 

- 74 -



--------------------------------------------------------------------------------

LENDERS JPMORGAN CHASE BANK, N.A. By  

/s/ Barbara R. Marks

Name:   Barbara R. Marks Title:   Vice President

 

Credit Agreement

 

- 75 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Sharon Burks Horos

Name:   Sharon Burks Horos Title:   Vice President

 

Credit Agreement

 

- 76 -



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By   /s/ David Barton Name:   David Barton Title:   Associate
Director

 

Credit Agreement

 

- 77 -



--------------------------------------------------------------------------------

BNP PARIBAS By   /s/ Jo Ellen Bender Name:   Joe Ellen Bender Title:   Managing
Director

 

BNP PARIBAS By   /s/ Christopher S. Grumboski Name:   Christopher S. Grumboski
Title:   Director

 

Credit Agreement

 

- 78 -



--------------------------------------------------------------------------------

CITICORP USA, INC. By   /s/ Carolyn A. Kee Name:   Carolyn A. Kee Title:   Vice
President

 

Credit Agreement

 

- 79 -



--------------------------------------------------------------------------------

 

LEHMAN COMMERCIAL PAPER INC. By   /s/ Janine M. Shugan Name:   Janine M. Shugan
Title:   Authorized Signatory

 

Credit Agreement

 

- 80 -



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.,

CHICAGO BRANCH

By   /s/ Tsuguyuki Umene Name:   Tsuguyuki Umene Title:   Deputy General Manager

 

Credit Agreement

 

- 81 -



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT

CORPORATION

By   /s/ Mark Walton Name:   Mark Walton Title:   Assistant Vice President

 

Credit Agreement

 

- 82 -



--------------------------------------------------------------------------------

ING BANK, N.V., DUBLIN BRANCH By   /s/ Sean Hassett Name:   Sean Hassett Title:
  Vice President By  

/s/ Alan Duffy

Name:   Alan Duffy Title:   Director

 

Credit Agreement

 

- 83 -



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By   /s/ David C. Fisher Name:   David C. Fisher
Title:   Vice President

 

Credit Agreement

 

- 84 -



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By   /s/ Scott DeTraglia Name:   Scott DeTraglia Title:  
Asst. Vice President

 

Credit Agreement

 

- 85 -



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK By   /s/ Scott Tuhy Name:   Scott Tuhy Title:   Director

 

Credit Agreement

 

- 86 -



--------------------------------------------------------------------------------

U.S. BANK, N.A. By   /s/ James N. DeVries Name:   James N. DeVries Title:  
Senior Vice President

 

Credit Agreement

 

- 87 -



--------------------------------------------------------------------------------

Annex I

Commitments

 

JPMorgan Chase Bank, N.A.

   $ 105,000,000

Bank of America, N.A.

   $ 75,000,000

Barclays Bank PLC

   $ 75,000,000

BNP Paribas

   $ 75,000,000

Citicorp USA, Inc.

   $ 75,000,000

Lehman Commercial Paper Inc.

   $ 60,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 60,000,000

William Street Commitment Corporation

   $ 60,000,000

ING Bank, N.V., Dublin Branch

   $ 40,000,000

The Northern Trust Company

   $ 40,000,000

The Bank of New York

   $ 35,000,000

National Australia Bank

   $ 25,000,000

U.S. Bank, N.A.

   $ 25,000,000       

Total

   $ 750,000,000

Commitments



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF INDEBTEDNESS

 

     

Lender or Trustee

  

Type of

Arrangement

       

Maximum or

Original

Amount ($)

  

Outstanding

Amount ($)

As of

9/30/2005

   Newell Rubbermaid Inc. 1.)    J.P. Morgan Chase Bank    Commercial Paper    }
   $650,000,000    $                  0 2.)   

J.P. Morgan Chase Bank

(As Agent)

   Revolver          $                  0 3.)   

J.P. Morgan Chase Bank

(Trustee)

   Medium Term Notes       $337,000,000    $337,000,000 4.)   

J.P. Morgan Chase Bank

(Trustee)

   Medium Term Notes       $500,000,000    $500,000,000 5.)   

J.P. Morgan Chase Bank

(Trustee)

   Medium Term Notes       $250,000,000    $250,000,000 6.)   

J.P. Morgan Chase Bank

(Trustee)

   Medium Term Notes       $899,233,000    $250,000,000 7.)    Northern Trust   
Line of Credit       $  10,000,000    $                  0 8.)    Rabobank N.V.
   A/R Securitization       $450,000,000    $450,000,000    Newell Financial
Trust I 1.)    J.P. Morgan Chase Bank (Trustee)    QUIPS       $500,000,000   
$421,246,750    Rubbermaid Inc. 1.)    U.S. Bank (Trustee)    Senior Notes      
$150,000,000    $150,000,000   

Newell Ltd.

Parker Pen Company

Irwin Industrial Tool Company Ltd.

*1.)    Barclays Bank PLC**    Line of Credit       $25,899,644   
$                  0    Irwin Industrial Tools GmbH *1.)    Commerzbank AG**   
Line of Credit       $24,641,000    $                  0    Waterman S.A.S. *1.)
   Banque Nationale de Paris**    Line of Credit       $18,030,000    $5,899,988

 

List of Indebtedness



--------------------------------------------------------------------------------

   Newell S.A.S.          *1.)    Banque Nationale de Paris**    Line of Credit
   $6,010,000    $              0   

Newell Rubbermaid Nederland B.V.

Rubbermaid B.V.

Swish Benelus N.V.

Newell Rubbermaid Luxembourg SARL

Newell S.A.S.

Newell Rubbermaid Shared Services Europe B.V.

Irwin Industrial Tool Company A/S

Newell Tools Netherlands B.V.

American Tool Companies Holding B.V.

Newell Ireand

Sanford N.V.

Newell S.P.R.L.

Irwin Industrial Tool Company Sp.z.o.o.

*1.)    ING Bank N.V.**    Line of Credit    $25,110,350    $              0   
Newell Window Fashions Italia S.r.L.          *1.)    Banca di Roma    Line of
Credit    $25,000,000    $              0    Newell Rubbermaid Poland S.A.      
   *1.)    Citibank Handlowy S.A.**    Line of Credit    $23,333,243   
$              0   

Berol S. de R.L. de C.V.

Rubbermaid de Mexico S.A. de C.V.

Newell Window Furnishings de Mexico S.de R.L. de C.V.

Productos Infantiles Century S. de R.L. de C.V.

Comercial Berol S. de R.L. de C.V.

American Tool de Mexico S. de R.L. de C.V.

Amerock Hardware Systems de Mexico S. de R.L. de C.V.

*1.)    Banamex    Line of Credit    $23,100,000    $              0    Irwin
Industrial Tool Ferramentas do Brasil Ltda. *1.)    Banco Bradesco    Line of
Credit    $10,000,000    $              0    Newell Sanford S.A. 1.)    Banco De
Bogota**    Line of Credit    $6,112,680    $2,233,660 2.)    Banco Davivienda**
   Line of Credit    $6,549,300    $2,427,481    Sanford Stationery Company Ltd.
*1.)    The Bank of Tokyo-Mitsubishi Ltd.    Line of Credit    $6,000,000   
$1,584,570

 

List of Indebtedness

 

- 2 -



--------------------------------------------------------------------------------

  

Parker Pen (Shanghai) Ltd.

Papermate Stationery (Dongguan) Co. Ltd.

   *1.)    The Bank of Tokyo-Mitsubishi Ltd.**    Line of Credit    $9,019,880
   $0   

Newell Australia Pty. Ltd.

Irwin Industrial Tool Company Pty. Ltd.

   *1.)    National Australia Bank Ltd.**    Line of Credit    $7,514,100    $0

 

* Guaranteed by Newell Rubbermaid Inc.

** U.S. Dollar Equivalent

 

List of Indebtedness

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF CERTAIN LIENS

None.

 

List of Certain Liens



--------------------------------------------------------------------------------

EXHIBIT A-1

[Form of Opinion of Special Illinois Counsel]

November 14, 2005

Each of the Lenders party

to the Credit Agreement referred to below

JPMorgan Chase Bank, N.A.

as Administrative Agent

Ladies and Gentlemen:

We have acted as special counsel to Newell Rubbermaid Inc., a corporation
organized under the laws of Delaware (the “Company”), in connection with the
Credit Agreement dated as of the date hereof (the “Credit Agreement”), among the
Company, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders. This opinion letter is being
delivered at the request of the Company pursuant to Section 6.01(a)(iv) of the
Credit Agreement. Capitalized terms used in this opinion letter which are
defined in the Credit Agreement and not otherwise defined in this opinion letter
shall have the meanings given to them in the Credit Agreement.

We have examined such documents and matters of law which we have deemed
necessary as the basis for the opinions expressed below. The documents examined
include the following:

(i) A copy of the Credit Agreement executed by the Company and copies of the
Notes (if any) dated the date hereof executed by the Company (the Notes and the
Credit Agreement being, collectively, the “Credit Documents”);

(ii) A copy of the certificate of incorporation of the Company and all
amendments thereto, certified by the Secretary of the Company;

(iii) A copy of the by-laws of the Company and all amendments thereto, certified
by the Secretary of the Company;

(iv) A copy of the resolutions of the board of directors of the Company
authorizing the execution and delivery of the Credit Documents, certified by the
Secretary of the Company;

 

Form of Opinion of Special Illinois Counsel



--------------------------------------------------------------------------------

(v) A certificate of the Secretary of the Company as to the incumbency and
specimen signatures of the officer of the Company executing the Credit
Documents; and

(vi) A certificated of the Secretary of State of Delaware as to the corporate
existence and good standing of the Company.

In making our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
with the originals of all documents submitted to us as copies and the legal
capacity of all natural persons. As to matters of fact material to our opinions
in this letter, we have relied on certificates of officers of the Company,
public officials and other appropriate persons and on the representations made
in the Credit Agreement. We have not independently investigated or verified any
of the foregoing.

In rendering the opinions in this letter we have assumed, without independent
investigation or verification, that each party to the Credit Agreement, other
than the Company, (a) is validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has full power and authority to execute
the Credit Agreement and to enter into the transactions contemplated therein,
(c) has taken all necessary action to authorize execution of the Credit
Agreement by the person executing the Credit Agreement on its behalf, (d) has
properly executed and delivered the Credit Agreement, and (e) has duly obtained
all consents or approvals of any nature from and made all filings and
registrations with any governmental authorities necessary for such party to
execute, delivery or perform its obligations under the Credit Agreement. In
addition, in rendering such opinions we have assumed, without independent
investigation or verification, that the execution and delivery of, and
performance of their respective agreements under, the Credit Agreement by each
party thereto other than the Company do not violate any law, rule, regulation,
agreement or instrument binding upon such party, that the Credit Agreement is
the legal, valid and binding obligation of, and enforceable against, each party
thereto other than the Company, and, except to the extent covered by our
opinions in paragraphs 4 and 5 below, that the execution and delivery by the
Company of, and performance by it of its agreements under, the Credit Agreement
do not violate any law, rule, regulation, agreement or instrument binding upon
the Company or require any consent or approval from or filing or registration
with any governmental authority.

In rendering our opinions herein we have also assumed, without independent
investigation or verification, that there is no oral or written agreement,
understanding, course of dealing or usage of trade that amends any term of the
Credit Documents, or any waiver of any such term, that the Credit Documents are
accurate and complete and that there has been no mutual mistake of fact or
fraud, duress, undue influence or similar inequitable conduct.

For the purpose of this opinion letter, our “knowledge” (or any similar concept)
with respect to any matter means (1) the actual knowledge regarding such matter
of the particular Schiff Hardin LLP attorneys who are presently employees or
partners of Schiff Hardin LLP and who have represented the Company in connection
with the transactions contemplated by the Credit Agreement, (2) we have not
undertaken any review of our files or other independent investigation with
respect to any such matter and (3) no inference that we have actual knowledge
concerning such matter should be drawn from the mere fact of our representation
of the Company or our expression of any opinion in this letter.

 

Form of Opinion of Special Illinois Counsel

 

2



--------------------------------------------------------------------------------

The opinions contained in this letter are only expressions of professional
judgment regarding the legal matters addressed and are not guarantees that a
court would reach any particular result.

Based on the foregoing and subject to the qualifications set forth below, we are
of the opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

2. The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Credit Documents, and the execution, delivery
and performance thereof by the Company has been duly authorized by all necessary
corporate action on the part of the Company.

3. Each Credit Document has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

4. Neither the execution and delivery by the Company of the Credit Documents nor
the performance by the Company of its obligations thereunder (nor the borrowing
by, or guarantee of, the Company under the Credit Agreement) (i) violates the
certificate of incorporation or by-laws of the Company, (ii) violates any law,
rule or regulation applicable to the Company, (iii) violates any judgment,
injunction, order or decree listed in the Officer’s Certificate of the Company
attached to this opinion letter as Exhibit A, or (iv) breaches, or results in a
default or creation of a Lien under, or results in the acceleration or requires
prepayment of indebtedness under, any indenture, mortgage, instrument or
agreement which is filed as an Exhibit to the Company’s Annual Report on Form
10-K for the year ended December 31, 2004 or any report filed by the Company
since the date of such Annual Report with the Securities and Exchange Commission
under Section 13 of the Securities Exchange Act of 1934, as amended.

5. Neither the execution and delivery by the Company of the Credit Documents nor
the performance by the Company of its obligations thereunder (nor the borrowing
by, or guarantee of, the Company under the Credit Agreement) requires any
consent or approval from or filing or registration with any governmental
authority of the State of Illinois or the United States of America.

6. An Illinois court, or a federal court applying Illinois conflicts of laws
rules, would enforce provisions of the Credit Documents specifying that the laws
of the State of New York are to govern the Credit Documents so long as (a) there
is a reasonable relationship between the parties to the Credit Documents or the
transactions thereunder to the State of New York, and (b) application of the
laws of the State of New York is not contrary to a public policy of the State of
Illinois.

 

Form of Opinion of Special Illinois Counsel

 

3



--------------------------------------------------------------------------------

The opinions set forth above are subject to the following qualifications:

A. For purposes of our opinion in paragraph 1 above as to the existence and good
standing of the Company, we have relied solely upon the document described in
item (vi) above.

B. The opinion expressed in paragraph 3 above with respect to the legality,
validity, binding nature and enforceability of the Credit Documents is subject
to (i) applicable laws relating to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors’
rights generally, whether now or hereafter in effect, and (ii) general
principles of equity, including, without limitation, concepts of materiality,
laches, reasonableness, good faith and fair dealing (regardless of whether
considered in a proceeding at law of in equity).

C. In rendering the opinions set forth above, we have made no examination of,
and we express no opinion with respect to, any accounting matters. Our opinion
in paragraph 4 above covers only violations, breaches, defaults, result or
requirements which can be definitively determined as of the dated of this
opinion letter and does not cover violations, breaches, defaults, results or
requirements the occurrence of which is dependent upon future events or
circumstances. Our opinion in paragraph 5 above is not intended to cover
consents, approvals, filings or registrations which might be required as a
result of the conduct by the Company of its business or operations.

D. We express no opinion as to the validity, legality, binding effect or
enforceability of any covenant or agreement (i) providing for release of
liability for or the indemnification against any losses, claims, damages,
expenses or liabilities incurred by any person as a result of any violation of
any securities law by such person, as a result of the gross negligence or
willful misconduct of such person, or as a result of the negligence of such
person if a court would find that that the intent to indemnify such person for
such person’s negligence was not clearly expressed or that such indemnification
violates public policy, (ii) requiring that any amendment, modification or
waiver of the Credit Documents shall not be effective unless in writing,
(iii) providing for the consent to jurisdiction of any court, the waiver of
objection of venue of any court, the waiver of or consent to service of process
in any manner other than provided in the laws of the State of Illinois, the
waiver of jury trial or the waiver of counterclaim or cross-claim,
(iv) providing that delays will not operate as waivers, (v) which attempts to
modify or waive any requirements of reasonableness or notice arising under the
laws of any jurisdiction to the extent applicable to the transactions
contemplated by the Credit Documents, (vi) which requires the payment of
interest on overdue but unpaid interest or fixed late payment charges,
(vii) which purports to be an agreement to use “best efforts”, (viii) relating
to severability as applied to any portion of Credit Documents deemed by a court
to be material, (ix) waiving the benefits of any statutory provision or common
law right where such waiver violates limitations imposed by statute or is
against public policy, or (x) except to the extent set forth in paragraph 6
above, providing for a choice of any governing law.

E. Our opinions are limited to only those laws, rules and regulations that we
have, in the exercise of customary professional diligence, but without any
special investigation,

 

Form of Opinion of Special Illinois Counsel

 

4



--------------------------------------------------------------------------------

recognized as generally applicable to the transactions contemplated by the
Credit Documents or to business organizations of the same type as the Company
(which are not engaged in regulated business activities) and exclude all laws,
rules and regulations of the type described in Section 19 of the Legal Opinion
Accord of the American Bar Association Section of Business Law (1991). In
addition, we express no opinion as to any law, rule or regulation to which the
Company may be subject as a result of your legal or regulatory status.

F. The foregoing opinions are limited to the laws of the State of Illinois, the
Delaware General Corporation Law and the federal laws of the United States of
America, and we express no opinions with respect to the laws of any other
jurisdiction. We note that the Credit Documents state that they are to be
governed by the laws of the State of New York. However, our opinion in paragraph
3 above is given (with your permission) as though the Credit Documents stated
that they are to be governed by the internal laws of the State of Illinois.

The opinions expressed in this opinion letter are as of the date of this opinion
letter only and as the laws covered hereby only as they are in effect on that
date, and we assume no obligation to update or supplement such opinion to
reflect any facts or circumstances that may come to our attention after that
date or any changes in law that may occur or become effective after that date.
The opinion herein are limited to the matters expressly set forth in this
opinion letter, and no opinion is given or may be inferred beyond the matters
set forth in this opinion letter.

This opinion letter is furnished by us as special counsel for the Company, is
solely for your benefit and for the benefit of your successors and assigns in
connection with the transactions stated herein, and is not to be given to or
relied on by any other person or entity or for any other purpose without our
prior written consent.

 

Very truly yours,

SCHIFF HARDIN LLP

By:

 

 

 

Form of Opinion of Special Illinois Counsel

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Certificate

In connection with the Credit Agreement dated as of the date hereof among Newell
Rubbermaid Inc. (the “Company”), certain lenders party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent (the “Credit Agreement”; capitalized
terms used but not defined herein have the same meaning as in the Credit
Agreement), the undersigned hereby certifies that set forth below is every
judgment, injunction, order or decree of any court or other governmental body to
which the Company is subject that may relate to the ability of the Company to
execute, deliver or perform its obligations under the Credit Agreement:

NONE.

IN WITNESS WHEREOF, this Certificate has been duly executed as of November 14,
2005.

 

NEWELL RUBBERMAID, INC.

By:

 

 

Title:

 

 

 

Form of Opinion of Special Illinois Counsel



--------------------------------------------------------------------------------

EXHIBIT A-2

[Form of Opinion of Vice President - General Counsel to Newell Rubbermaid Inc.]

November 14, 2005

To the Lenders Party to the Credit Agreement

  referred to Below and JPMorgan Chase

  Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

I am the Vice President - General Counsel of Newell Rubbermaid Inc. (the
“Company”) and am rendering the opinion contained herein in connection with the
Credit Agreement (the “Credit Agreement”), dated as of November 14, 2005, among
the Company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein as
defined therein.

In rendering the opinion expressed below, I have examined the originals or
copies of such corporate and stockholder records, agreements and instruments of
the Company, certificates of public officials and of officers of the Company and
such other documents and papers as I have deemed necessary as a basis for the
opinion hereinafter expressed. In such examination, I have assumed the
genuineness of all signatures, the authenticity of documents submitted to me as
originals and the conformity to the original documents of all documents
submitted to me as copies. With respect to matters of fact, I have relied upon
representations and certificates of public officials and of officers of the
Company, including the representations made by the Company in the Credit
Agreement.

Based upon the foregoing and subject to the qualifications set forth below, and
having due regard for such legal considerations as I have deemed relevant, I am
of the opinion that, to my knowledge, there are no legal or arbitral
proceedings, and no proceedings by or before any governmental or regulatory
authority or agency, pending or threatened against the Company or any of its
Subsidiaries which could be reasonably expected to have a Material Adverse
Effect.

This opinion has been rendered solely to you for your use in connection with the
Credit Agreement. No other Person shall be entitled to rely hereon without my
prior written consent.

 

Very truly yours,

 

Form of Opinion of General Counsel



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Opinion of Special New York

Counsel to the Administrative Agent]

November 14, 2005

Each of the Lenders party to

the Credit Agreement referred

to below and JPMorgan Chase

Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to JPMorgan Chase Bank, N.A. in
connection with the Credit Agreement dated as of November 14, 2005 (the “Credit
Agreement”) among Newell Rubbermaid Inc., a corporation organized under the laws
of Delaware (the “Company”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., in its capacity as agent for said Lenders (the “Administrative Agent”),
providing for, among other things, the making of loans by the Lenders in an
aggregate principal amount not to exceed $750,000,000. All capitalized terms
used but not defined herein have the respective meanings given to such terms in
the Credit Agreement.

In rendering the opinions expressed below, we have examined:

 

  (a) the Credit Agreement; and

 

  (b) the Notes (if any) being executed and delivered to the Lenders on the
Effective Date (herein, the “Notes”)

The Credit Agreement and the Notes (if any) are collectively referred to as the
“Credit Documents”. In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with authentic original documents of all documents submitted to
us as copies. When relevant facts were not independently established, we have
relied upon representations made in the Credit Documents. In rendering the
opinions expressed below, we have assumed, with respect to the Credit Documents,
that the Credit Documents have been duly authorized by, have been duly executed
and delivered by, and (except to the extent set forth below, as to the Company)
constitute legal, valid, binding and enforceable obligations of, all of the
parties to such documents, that all signatories thereto have been duly
authorized and that all of the parties thereto are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform the same.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed

 

Form of Opinion of Special New York Counsel to the Administrative Agent



--------------------------------------------------------------------------------

necessary as a basis for the opinions expressed below, we are of the opinion
that each Credit Document (assuming, in the case of the Notes of the Company,
execution and delivery thereof for value) constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the rights of creditors generally and except as
the enforceability of the Credit Documents is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (a) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (b) concepts of materiality, reasonableness, good faith and fair
dealing.

The foregoing opinions are subject to the following comments and qualifications:

A. The enforceability of Section 12.03 of the Credit Agreement may be limited by
laws limiting the enforceability of provisions exculpating or exempting a party
from, or requiring indemnification of a party for, liability for its own action
or inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.

B. The enforceability of provisions in the Credit Documents to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

C. We express no opinion as to (i) the effect of the laws of any jurisdiction in
which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the third sentence of Section 4.05(b) of the Credit
Agreement, (iii) Section 12.11 of the Credit Agreement, (iv) the second sentence
of Section 12.09(a) of the Credit Agreement, insofar as such sentence relates to
the subject matter jurisdiction of the United States District Court for the
Southern District of New York to adjudicate any controversy related to the
Credit Documents and (v) the waiver of inconvenient forum set forth in
Section 12.09(a) of the Credit Agreement with respect to proceedings in the
United States District Court for the Southern District of New York.

D. We point out with reference to obligations stated to be payable in an
Alternative Currency that (a) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in a currency other than Dollars would be rendered in such other
currency and would be converted into Dollars at the rate of exchange prevailing
on the date of entry of the judgment and (b) a judgment rendered by a Federal
court sitting in the State of New York in respect of an obligation denominated
in a currency other than Dollars may be expressed in Dollars, but we express no
opinion as to the rate of exchange such Federal court would apply.

The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.

 

Form of Opinion of Special New York Counsel to the Administrative Agent

 

- 2 -



--------------------------------------------------------------------------------

This opinion letter is, pursuant to Section 6.01(a)(v) of the Credit Agreement,
provided to you by us in our capacity as your special New York counsel and may
not be relied upon by any Person for any purpose other than in connection with
the transactions contemplated by the Credit Agreement without, in each instance,
our prior written consent.

 

Very truly yours,

 

Form of Opinion of Special New York Counsel to the Administrative Agent

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Competitive Bid Request]

COMPETITIVE BID REQUEST

[            , 20    ]

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 14, 2005 (as
amended, supplemented and otherwise modified and in effect from time to time,
the “Credit Agreement”), among Newell Rubbermaid Inc., a Delaware corporation,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms used but not defined herein have the respective meanings given to
such terms under the Credit Agreement. This Competitive Bid Request is being
delivered to the Administrative Agent pursuant to Section 2.03(b) of the Credit
Agreement.

The undersigned hereby requests that the Lenders submit, as provided in
Section 2.03(c) of the Credit Agreement, Competitive Bids for the proposed
Competitive Borrowing(s) described below:

 

Borrower

  

Borrowing
Date

  

Currency

  

Amount*

  

Type**

  

Interest
Period***

                             

 

* Each amount must be per Section 2.03(c)(ii) or an integral multiple of
$1,000,000 or the Foreign Currency Equivalent thereof.

** Insert either “Margin” (in the case of Competitive LIBOR Loans) or “Rate” (in
the case of Set Rate Loans).

*** 1, 2, 3 or 6 months (in the case of a Competitive LIBOR Loan) or a period of
up to 180 days after the making of the Loan the last day of which is a Business
Day (in the case of a Set Rate Loan).

 

Form of Competitive Big Request



--------------------------------------------------------------------------------

Please notify, as provided in Section 2.03(b) of the Credit Agreement, the
Lenders of this Competitive Bid Request.

 

Very truly yours,

NEWELL RUBBERMAID INC.

By  

 

Name:   Title:  

 

Form of Competitive Big Request

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Competitive Bid]

Competitive Bid

[            , 20    ]

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 14, 2005 (as
amended, supplemented and otherwise modified and in effect from time to time,
the “Credit Agreement”), among Newell Rubbermaid Inc., a Delaware corporation,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms used but not defined herein have the respective meanings given to
such terms under the Credit Agreement. This Competitive Bid is being delivered
to the Administrative Agent pursuant to Section 2.03(c) of the Credit Agreement.

In response to the Competitive Bid Request of the Company dated [            ,
200    ], the undersigned hereby submits, as provided in Section 2.03(c) of the
Credit Agreement, Competitive Bid(s) for the proposed Competitive Borrowing(s)
described below:

 

Borrower

  

Borrowing
Date

  

Currency

  

Amount*

  

Type**

  

Interest
Period***

  

Rate****

                                      

 

* Each amount must be per §2.03(c)(ii) or an integral multiple of $1,000,000 or
the Foreign Currency Equivalent thereof.

** Insert either “Margin” (in the case of Competitive LIBOR Loans) or “Rate” (in
the case of Set Rate Loans).

*** 1, 2, 3 or 6 months (in the case of a Competitive LIBOR Loan) or a period of
up to 180 days after the making of the Loan the last day of which is a Business
Day (in the case of a Set Rate Loan).

****

For a Competitive LIBOR Loan, specify margin over or under the LIBO Rate
determined for the applicable Interest Period as a percentage (rounded to the
nearest 1/10,000th of 1%) and whether “PLUS” or “MINUS”. For a Set Rate Loan,
specify rate of interest per annum (rounded to the nearest 1/10,000th of 1%).

 

Form of Competitive Bid



--------------------------------------------------------------------------------

provided that the Company may not accept offers that would result in the
undersigned making Competitive Loans pursuant hereto in excess of $[        ] in
the aggregate (the “Competitive Loan Limit”).

Please notify, as provided in Section 2.03(d) of the Credit Agreement, the
Company of this Competitive Bid.

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Loan(s) for which any
offer(s) [is] [are] accepted, in whole or in part (subject to the third sentence
of Section 2.03(e) of the Credit Agreement and any Competitive Loan Limit
specified above).

 

Very truly yours,

[NAME OF LENDER]

By  

 

Name:   Title:  

Form of Competitive Bid

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT E-1

[Form of Designation Letter]

 

   [Date]

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

Attention: [                    ]

Ladies and Gentlemen:

We make reference to the Credit Agreement (as amended, supplemented and
otherwise modified and in effect from time to time, the “Credit Agreement”),
dated as of November 14, 2005 among Newell Rubbermaid Inc. (the “Company”), the
lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein as defined therein.

The Company hereby designates [                    ] (the “Designated
Borrower”), a Wholly-Owned Subsidiary of the Company and a corporation duly
incorporated under the laws of [State/Country], as a Borrower in accordance with
Section 2.05 of the Credit Agreement until such designation is terminated in
accordance with said Section 2.05, entitled to borrow Competitive Loans.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for purposes of the Credit Agreement and agrees
to be bound by and to perform and comply with the terms and provisions of the
Credit Agreement applicable to it as if it had originally executed the Credit
Agreement. The Designated Borrower hereby authorizes and empowers the Company to
act as its representative and attorney-in-fact for the purposes of signing
documents and giving and receiving notices (including notices of borrowing under
Section 2 of the Credit Agreement) and other communications in connection with
the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

The Company hereby represents and warrants to the Administrative Agent and each
Lender that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Section 7 of the Credit Agreement
are true and correct as if made on and as of the date hereof and as if each of
the representations and warranties in Sections 7.01, 7.04, 7.05, 7.06 and 7.16
specifically included a reference to the Designated Borrower and (ii) no Default
has occurred and is continuing.

 

Form of Designation letter



--------------------------------------------------------------------------------

The Designated Borrower hereby agrees that this Designation Letter, the Credit
Agreement and the Notes shall be governed by, and construed in accordance with,
the law of the State of New York. The Designated Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York, County
of New York, for the purposes of all legal proceedings arising out of or
relating to this Designation Letter, the Credit Agreement or the transactions
contemplated thereby. The Designated Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. The Designated Borrower further agrees that service of
process in any such action or proceeding brought in New York may be made upon it
by service upon the Company at the “Address for Notices” specified below its
name on the signature pages to the Credit Agreement and the Designated Borrower
hereby irrevocably appoints the Company as its authorized agent (“Process
Agent”) to accept, on behalf of it and its property such service of process in
New York.

THE DESIGNATED BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Anything herein to the contrary notwithstanding, the Company and the Designated
Borrower hereby agree that unless and until the Designated Borrower becomes an
Approved Designated Borrower as aforesaid, Committed Loans are not available to
the Designated Borrower under the Credit Agreement.

 

Form of Designation letter

 

- 2 -



--------------------------------------------------------------------------------

[The Company hereby requests that the Designated Borrower be approved as an
Approved Designated Borrower. Subject to the approval of all of the Lenders (to
be evidenced by your signing at the place below indicated and returning to the
Company the enclosed copy of this letter) such Designated Borrower will become
an Approved Designated Borrower entitled to borrow both Committed Loans and
Competitive Loans.]

 

NEWELL RUBBERMAID INC.

 

By

 

 

 

Name:

   

Title:

 

[DESIGNATED BORROWER]

 

By

 

 

 

Name:

   

Title:

      [Insert Address]

[Consent and Agree to the

aforesaid Designated Borrower

being an Approved Designated

Borrower:

 

JPMORGAN CHASE BANK, N.A. As Administrative Agent for and on behalf of the
Lenders

By

 

 

Name:

  Title:  

Date:                    

 

Form of Designation letter

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E-2

[Form of Termination Letter]

 

   [Date]

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

Attention: [                    ]

Ladies and Gentlemen:

We make reference to the Credit Agreement (as amended, supplemented and
otherwise modified and in effect from time to time, the “Credit Agreement”)
dated as of November 14, 2005 among Newell Rubbermaid Inc. (the “Company”), the
Lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. as
Administrative Agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as a Designated Borrower of
[                    ], a corporation incorporated under the laws of
[State/County], in accordance with Section 2.05 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represent and warrant that all principal and interest on
any Loan of the above-referenced Designated Borrower and all other amounts
payable by such Designated Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.

 

NEWELL RUBBERMAID INC.

By

 

 

Name:

Title:

[INSERT NAME OF DESIGNATED BORROWER]

By

 

 

Name:

Title:

 

Form of Termination Letter



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    Newell Rubbermaid Inc. and certain of its designated
subsidiaries

 

1

Select as applicable.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.   Credit Agreement:   Credit Agreement dated
as of November 14, 2005 among Newell Rubbermaid Inc., the Lenders parties
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent 6.  
Assigned Interest:  

 

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage  Assigned
of
Commitment/Loans2    $    $    %    $    $    %    $    $    %

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:  

 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Form of Assignment and Assumption

 

- 2 -



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Form of Assignment and Assumption

 

- 3 -



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By  

 

Title:   Consented to: [NAME OF ISSUING BANK] By  

 

Title:   [Consented to:]3 NEWELL RUBBERMAID INC. By  

 

Title:    

 

3

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

Form of Assignment and Assumption

 

- 4 -



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Form of Assignment and Assumption

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT G

[Form of Assumption Agreement]

            ,     

To JPMorgan Chase Bank, N.A.,

as Administrative Agent party to the

Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
November 14, 2005 between Newell Rubbermaid Inc. (the “Company”), the lenders
named therein and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms
defined in the Credit Agreement are used herein as defined therein.

The Company and                     (the “Assuming Lender”) each hereby agree as
follows:

1. The Assuming Lender proposes to become an Assuming Lender pursuant to
Section 2.06(d) of the Credit Agreement with a Commitment in the amount of
$[            ] and, in that connection, hereby agrees with the Administrative
Agent and the Company that it shall become a Lender for all purposes of the
Credit Agreement on the applicable Commitment Increase Date.

2. The Assuming Lender (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.02 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assumption Agreement; (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (d) agrees that it will perform in accordance with their terms all
of the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

3. Following the execution hereof, this Assumption Agreement will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assumption Agreement (the “Effective Date”)
shall be the applicable Commitment Increase Date.

 

Form of Assumption and Agreement



--------------------------------------------------------------------------------

4. Upon satisfaction of the applicable conditions set forth in Section 2.06(d)
of the Credit Agreement and upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Assuming Lender shall be a
party to the Credit Agreement and have all of the rights and obligations of a
Lender thereunder.

5. This Assumption Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

6. This Assumption Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this Assumption Agreement.

 

Form of Assumption Agreement

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Assuming Lender have caused this letter
to be duly executed and delivered as of the date first above written.

 

Very truly yours,

NEWELL RUBBERMAID INC.

By  

 

Name:   Title:  

[NAME OF ASSUMING LENDER]

By  

 

Name:   Title:  

 

Accepted this      day of             , 200    :

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By

 

 

Name:   Title:  

CH2\ 1327418.1

 

Form of Assumption Agreement

 

- 3 -